Exhibit 10.41

FOIA CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT MARKED BY *** HAVE

BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE

SECURITIES AND EXCHANGE COMMISSION

VESSEL CONSTRUCTION AGREEMENT

BY AND BETWEEN

VT HALTER MARINE, INC.

(Builder)

AND

HORNBECK OFFSHORE SERVICES, LLC

(Owner)

EIGHT (8) VT HALTER MARINE SUPER 320 DESIGN OFFSHORE SUPPLY VESSELS WITH OPTION
FOR TWENTY FOUR (24) ADDITIONAL VESSELS

Contract No. 1420110868



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

TABLE OF CONTENTS

 

ARTICLE 1 – DEFINITIONS

     4   

ARTICLE 2 – SCOPE AND PRICE

     9   

ARTICLE 3 – DESIGN OWNERSHIP

     13   

ARTICLE 4 – TRIALS AND DELIVERY

     14   

ARTICLE 5 – PAYMENT

     15   

ARTICLE 6 – PROSECUTION OF THE WORK AND PROJECT SCHEDULE

     19   

ARTICLE 7 – FORCE MAJEURE

     21   

ARTICLE 8 – LIQUIDATED DAMAGES FOR DELAY

     24   

ARTICLE 9 – CHANGES IN THE WORK

     26   

ARTICLE 10 – INSURANCE

     28   

ARTICLE 11 – WARRANTY

     31   

ARTICLE 12 – FINANCIAL SECURITY FOR OWNER

     33   

ARTICLE 13 – ELIMINATION OF INCIDENTAL & CONSEQUENTIAL DAMAGES

     34   

ARTICLE 14 – DEFAULT AND TERMINATION

     35   

ARTICLE 15 – APPLICABLE LAW

     38   

ARTICLE 16 – CONTRACT

     39   

ARTICLE 17 – INSPECTION, ACCESS, TESTS AND OFFICIAL CERTIFICATES

     40   

ARTICLE 18 – ASSIGNMENT OF THE AGREEMENT

     41   

ARTICLE 19 – COMPLIANCE WITH REGULATIONS

     42   

ARTICLE 20 – INTELLECTUAL PROPERTY

     42   

ARTICLE 21 – NOTICES AND COMMUNICATIONS

     43   

ARTICLE 22 – TITLE AND SECURITY

     45   

ARTICLE 23 – INDEMNIFICATION

     47   

 

 

Contract No. 1420110868

  2  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

ARTICLE 24 – LIMITATION OF LIABILITY

     49   

ARTICLE 25 – DISPUTE RESOLUTION

     49   

ARTICLE 26 – TAXES, DUTIES AND CONTRACT EXPENSES

     51   

ARTICLE 27 – LIENS AND ENCUMBRANCES

     52   

ARTICLE 28 – OPTION

     53   

ARTICLE 29 – GENERAL

     53   

LIST OF EXHIBITS

     55   

 

 

Contract No. 1420110868

  3  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

VESSEL CONSTRUCTION AGREEMENT

THIS AGREEMENT is made as of the 14th day of November, 2011 (hereinafter,
“Agreement”), between VT Halter Marine, Inc. (hereinafter, “Builder”), a
Delaware company whose mailing address is 900 Bayou Casotte Parkway, Pascagoula,
Mississippi 39581 and Hornbeck Offshore Services, LLC (hereinafter, “Owner”), a
limited liability company organized and existing under and by virtue of the laws
of the State of Delaware, whose mailing address is 103 Northpark Boulevard,
Suite 300, Covington, Louisiana 70433 for the design and construction of eight
(8) vessels (the “Vessels”), together with options for up to twenty-four
(24) additional vessels, (hereinafter “the Option Vessels”), according to the
Contract Documents, for the Contract Sum, and with deliveries of each Vessel as
shown in Exhibit A.

The Builder and Owner agree as set forth below.

W I T N E S S E T H:

ARTICLE 1 – DEFINITIONS

Affiliates – As used herein shall mean any entity which controls, is controlled
by, or is under common control with another entity. An entity is deemed to
control another if it owns directly or indirectly at least fifty percent
(50%) of (i) the shares entitled to vote at a general election of directors of
such other entity, or (ii) the voting interest in such other entity if such
other entity does not have either shares or directors.

“Agreement” – as defined in the Preamble.

“Baseline Adjustments” shall mean adjustments for price increases or decreases
for Baselined Materials ordered for Vessels as determined in accordance with
Article 2.3 and as set forth in Exhibit D.

“Baselined Materials” shall mean those certain Materials that are listed on
Exhibit D.

“Builder” – as defined in the Preamble.

“Builder Personnel” – shall mean all employees of the Builder and the employees
of any Subcontractor of Builder, at any tier.

“Certificate of Completion and Delivery” – as defined in Article 5.6.

 

 

Contract No.: 1420110868

  4  

Date: November 14, 2011

Initials:

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

“Change Order” – As used herein, the term “Change Order” shall mean a written
instrument prepared by the Builder and signed by the Owner and Builder, stating
their agreement upon: (1) a change in the Work; (2) the amount of the adjustment
in the Contract Price if any; and (3) the extent of the adjustment in the
Delivery Date, if any.

“Contract” – as defined in Article 16.1.

“Contract Documents” – as defined in Article 16.1.

“Contract Price” – shall mean the price for each Vessel to be constructed
pursuant to this Agreement as shown on Exhibit A including any Modifications
thereto and any price adjustments allowed by this Agreement.

“Contract Sum” – shall mean the sum of the Contract Price to be paid by Owner to
Builder for all Vessels to be constructed pursuant to this Contract.

“Classification Society” shall mean the American Bureau of Shipping.

“Corporate Parent Guaranty” – shall mean have the meaning provided for in
Article 12.2.

“Days” – as referred to hereunder shall mean calendar days, unless otherwise
defined. Each day shall be a single twenty-four hour period commencing at 12:00
a.m.

“Delivery” – shall mean Builder’s transfer of possession and Owner’s acceptance
of a particular Vessel completed in accordance with the Contract Documents,
subject to the warranties set forth in Article 11, as evidenced by Builder’s and
Owner’s execution of a Protocol of Delivery and Acceptance in the form of
Exhibit M.

“Delivery Dates” – shall mean the dates shown on Exhibit A on which each
respective Vessel is required to be delivered to Owner.

“Delivery Payment” – as indicated in Article 5.3 and Exhibit Q.

“Delivery Point” – shall mean safely afloat at Builder’s yards, located in
Jackson County, Mississippi or at another mutually agreed location.

“Design” – shall mean the design of the VT Halter Marine Super-320 vessel, as
described and comprised in Exhibits B and C, and shall also include all
documents embodying such design and all Intellectual Property embodied in such
design documents, as specified in the Contract Documents.

 

 

Contract No. 1420110868

  5  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

“Detailed Construction Documentation” – shall mean all construction
documentation of the Vessels, or Option Vessels, if any, created by the Builder
or its Subcontractors, as specified in Exhibit B.

“Dock Trials” – shall mean the testing of any portion of the Work by Builder or
Owner prior to, and as a condition to Delivery.

“Effective Date”– shall be the date upon which this Agreement has been signed by
both parties hereto and Owner has made payment of the initial Interim
Installment Payment in accordance with Exhibit Q.

“Extended Delivery Date” shall mean the date on which a Vessel is required to be
delivered to Owner, as adjusted pursuant to this Agreement.

“Force Majeure” – as defined in Article 7.1.

“Good Shipbuilding Practice” – as used herein, means the construction of a ship
or vessel, with due consideration to good quality, incorporating the specified
components in order to meet Specification requirements, utilizing construction
and testing methods to ensure that the completed ship will conform to the
Contract Documents.

“Intellectual Property” – means all trade names, trademarks, service marks and
other identifying names or source indicia associated with the Work, whether
registered or unregistered, and including all goodwill relating to any of the
foregoing, and all applications for any of the foregoing; all patents,
copyrights, including any design copyrights protected pursuant to 17 U.S.C. §
1301, et seq., copyright registrations and patent applications therefore,
together with all divisions, renewals and continuations of any of the foregoing,
and all know-how, unpatented inventions, trade secrets and other intellectual
property embodied in or pertaining to the Work or the Design.

“Indebtedness” – with respect to any Person shall mean, any indebtedness of such
Person, whether or not contingent, including, without limitation, any guarantee
of an indebtedness and however evidenced including, without limitation, bonds,
notes, debentures or similar instruments, letters of credit, bid, performance
and payment bonds (or reimbursement agreements in respect thereof), banker’s
acceptances, capital lease obligations or the deferred and unpaid purchase price
of any property.

“Interim Installment Payment” – shall mean a payment due upon completion of a
Stage of Completion in accordance with Article 5.2 and Exhibit Q.

 

 

Contract No. 1420110868

  6  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

"Lien Release" shall mean a lien release in favor of the Vessel and the Owner,
executed by Builder and each Material Subcontractor or Supplier, in the form of
Exhibit G.

“Materials” – shall mean everything, other than Owner Furnished Items, that is
required for the construction and Delivery of the Vessels in compliance with the
Specifications, including, without limitation, all materials, supplies,
machinery, machinery parts, equipment, electronics, hardware, piping, timber,
ferrous and non-ferrous plate, shapes and other tangible items that are
incorporated or used in or that are identified to or intended to be incorporated
or used in the construction of the Vessels, but not including Owner Furnished
Items.

“Material Subcontract” – any contract of the Builder with its Subcontractor,
Supplier, or vendor in connection with the Work with a value in excess of ONE
HUNDRED AND SEVENTY-FIVE THOUSAND AND NO/100 ($175,000.00) DOLLARS.

“Material Subcontractor or Supplier” – shall mean any builder, Subcontractor or
Supplier of Builder providing goods and/or services in excess of $175,000 in
respect of the Work.

“Modification” – shall mean (1) a written amendment to the Contract signed by
both parties, or (2) a Change Order. All Contract Documents, written amendment,
and Change Orders shall be effective only if signed by Owner and Builder.

“Option Validity Date” – shall have the meaning set forth in Article 28.1 and
Exhibit A.

“Owner” – as defined in the Preamble.

“Owner Furnished Items” – shall mean those items purchased by the Owner and to
be installed in the Vessel by Builder as part of the Work as defined in Exhibit
E

“Owner Group” – as defined in Article 23.1.

“Owner Personnel” – shall mean all employees of the Owner, the Owner’s
representative, and the employees of any subcontractor of Owner (excluding
Builder Personnel), at any tier.

 

 

Contract No. 1420110868

  7  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

“Payment Bond” shall mean a surety bond to be provided by Builder pursuant to
Article 12.1 which shall be substantially in the form of standard form
A312-2010, which is attached hereto as Exhibit L-1 and shall be issued by
Liberty Mutual.

“Performance Bond” shall mean a surety bond to be provided by Builder pursuant
to Article 12.1 which shall be substantially in the form of standard form
A312-2010, which is attached hereto as Exhibit L-2 and shall be issued by
Liberty Mutual.

“Person” means an individual, or any corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or agency or political subdivision thereof (including
any subdivision or ongoing business of any such entity or substantially all of
the assets of any such entity, subdivision or business).

“Protocol of Delivery and Acceptance” – means a document in the form of Exhibit
M to be executed by Builder and Owner upon Delivery of each Vessel.

“Regulatory Authorities” – as used herein shall mean the United States Coast
Guard, the American Bureau of Shipping, U.S. Public Health Service,
International Maritime Organization, Customs and Border Protection,
Environmental Protection Agency and any other applicable governmental body or
agency responsible for ensuring the Vessel’s compliance with all requirements
imposed by United States law, regulation, convention, classification society or
other requirement applicable to the Vessel.

“Sea Trials” – Trials as outlined in Article 4 and in the Specifications.

“Specifications” – means the specifications attached hereto as Exhibit C.

“Stage Completion Certificate” – is a certificate, in the form set forth in
Exhibit F, attesting to the completion of each stage of the Work referred to in
Article 5.2 and corresponding to the Interim Installment Schedule set forth in
Exhibit Q.

“Subcontractor” means any person other than employees, engaged by the Builder to
execute any part of the Work under this Agreement on behalf of the Builder.

“Supplier” means any person responsible for the supply, manufacture,
construction, installation or delivery to the Builder of any of the Materials.

“Vessel” – shall mean each vessel, including each Option Vessel, if any, which
is designed and built in accordance with this Agreement, and where the context
so requires, shall refer to more than one such vessel.

 

 

Contract No. 1420110868

  8  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

“Warranty Period” – as used herein shall mean a 365 day period following
Delivery of a Vessel, or in the case of a warranty given by a third party, such
period specified in such warranty.

“Work” – as used herein, the term “Work” means the work required to be performed
by Builder in accordance with the Contract Documents, whether performed by
Builder or any Subcontractor of the Builder and whether completed or partially
completed, and includes all labor, Materials, equipment and services provided or
to be provided by or on behalf of Builder to fulfill the Builder’s obligations
hereunder. The Work shall also include Builder’s obligation to pay in due course
for all such labor, Materials, equipment and services provided or to be provided
on behalf of Builder to fulfill the Builder’s obligations hereunder.

“Working Days” – shall mean “business days,” Monday through Friday, excluding
holidays and weekends.

Terms defined in this Agreement, which are used in the other Contract Documents
or Change Orders but not otherwise defined therein, shall have the meanings
designated in this Agreement.

ARTICLE 2 – SCOPE AND PRICE

 

  2.1 The object of the Contract is the design and construction by the Builder
of eight (8) Vessels and up to twenty-four (24) Option Vessels, if any options
are exercised by the Owner in accordance with the terms of Article 28, which
shall be offshore supply vessels constructed to the Design for the Contract Sum,
all in accordance with the Contract Documents and to be delivered to the Owner
by the respective Delivery Date shown on Exhibit A for each Vessel and, if
applicable, Option Vessel.

The Vessels shall be constructed according to ABS 2011 Under 90 Meter Rules and
classed ABS +A1 Offshore Support Vessel +AMS +DP-2 +ACC Circle E, FiFi-1, USCG
Subchapter I & L OSV. SOLAS Certified Periodically Unattended Engine Room NVIC
2-95 ACP. Load Lines per International Load Line Convention 1966 International,
Panama Canal, Suez and US Tonnage Certificates. Each Vessel shall have the
following principal characteristics: ***

 

 

Contract No. 1420110868

  9  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  2.2 For the Contract Price for each respective Vessel, Builder agrees, at its
own risk and expense, to design and build at its shipyards located in Jackson
County, Mississippi, complete and deliver to Owner, afloat at the Delivery
Point, on or before the respective Delivery Date, each Vessel, which at the time
of Delivery is seaworthy and designed, constructed, outfitted and tested in
accordance with the Design as indicated in the Contract Documents. The Contract
Price to be paid by the Owner for the Work for each Vessel shall be as set forth
on Exhibit A and may only be adjusted to account for Baseline Adjustments, in
accordance with Exhibit D, and as otherwise provided in accordance with the
terms of this Agreement.

 

  2.3 The parties acknowledge and agree that the Contract Price of each Vessel
and Option Vessel (if any) includes baselined prices of the Baselined Materials,
as indentified in Exhibit D and that the Contract Price of each Vessel and
Option Vessel (if any) shall be adjusted (either upward or downward) to account
for any differential in the actual prices of the Baselined Material as compared
to the baselined prices set forth in Exhibit D. The baselined prices set forth
in Exhibit D reflect quotations received by Builder for such Baselined Materials
as of November 7, 2011. Builder’s Invoices accompanying each Stage Completion
Certificate, as required by Article 5.3, shall include Baseline Adjustments
which shall be determined by reconciliation of the actual cost of all Baselined
Materials with the baselined costs for such Baselined Materials, as set forth in
Exhibit D. Builder’s Invoices shall be supported with copies of all Baselined
Materials invoices received by Builder prior to the date of submittal of such
Stage Completion Certificate and Builder’s Invoice (without duplication of
invoices submitted with earlier Stage Completion Certificates). Baselined
Adjustments will be applied to increase or decrease (as the case may be) the
Interim Installment Payment corresponding to such Stage of Completion indicated
on Builder’s Invoice.

For fourteen (14) days following the execution of this Agreement, the Parties
shall use their best efforts to jointly obtain the most favorable terms and
conditions, including without limit pricing, delivery, and payment terms, from
the

 

 

Contract No. 1420110868

  10  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

Suppliers and Subcontractors that may provide the Baselined Materials listed in
Exhibit D and/or the Specifications. Any more favorable pricing obtained from
the Suppliers and Subcontractors as a result of the foregoing shall replace the
pricing for such Baselined Materials on Exhibit D and Exhibit D shall be so
amended.

 

  2.4 Builder agrees to furnish a suitable location at its shipyard for the full
and timely construction of the Vessels together with all labor, management,
tools, equipment, Materials, services and fees necessary for the construction,
completion, inspection and certification of the Vessels, except for Owner
Furnished Items and as otherwise indicated in the Contract Documents.

 

  2.5 Subject to Article 19, Builder will comply with and construct each Vessel
to be in compliance with the requirements of governing Regulatory Authorities.
All fees and charges of a Regulatory Authority shall be for the account of and
paid by the Builder, except those fees and charges of the Classification Society
for review of Owner Furnished Items, which shall be for the account of and paid
for by the Owner. All fees and charges of the Classification Society for
inspection of the Work shall be for the account of and paid by the Builder.

 

  2.6 Subject to Article 19, in the construction of the Vessel, Builder will not
knowingly violate the applicable requirements of the Classification Society or
other Regulatory Authorities which have jurisdiction and which are in effect or
announced to come into effect on the date of this Agreement. In the event
Builder becomes aware that any portion of the Contract Documents do not comply
with such rules, regulations and requirements of the Regulatory Authorities, the
Builder shall promptly notify Owner of said non-compliance and Builder and Owner
shall agree on the Modifications necessary to secure compliance and any
alterations in the Work caused by such changes shall be the subject of a Change
Order without adjustment to the Delivery Date and Contract Price of the affected
Vessel(s). If there are changes after the execution of this Agreement in the
Classification Society’s rules, or other rules and regulations promulgated by
the United States or other Regulatory Authorities applicable to the Vessel,
alterations in the Work caused by such change shall be subject to a Change Order
which may also adjust the Delivery Date and the Contract Price for each affected
Vessel as agreed by the Parties.

 

  2.7

Builder will provide and/or install and commission all Materials shown in the
Specifications, including the installation of Owner Furnished Items, except
those items which the Specifications state are to be installed by Owner or its
separate contractors. With respect to such items to be installed by Owner or its
separate contractors, the Builder shall provide reasonable assistance with
respect to such

 

 

Contract No. 1420110868

  11  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  installation in accordance with the Contract Documents and the Project
Schedule (as defined in Article 6.4). Builder shall receive and inspect for, and
note on the carrier’s receipt, any shipping damage that is reasonably
ascertainable upon a visual inspection and check as to agreement with Bills of
Lading, store, protect and insure all of the items required by the Contract
Documents to be furnished by Owner. Provided that the Builder has complied with
the obligations of this Article, Builder shall not be liable for any damage to
the Owner Furnished Items that arises prior to delivery to the Builder’s
shipyard. As soon as reasonably practical, but in no case later than the next
working day following delivery of Owner Furnished Items to the Builder’s
shipyard, the Builder shall notify the Owner’s Representative who shall, at
Owner’s expense and risk, inspect the Owner Furnished Items. Builder does not
accept responsibility for the fitness or condition of the Owner Furnished Items
prior to their receipt and inspection as aforesaid. Builder shall be liable to
Owner to the extent of available insurance coverage for any damage to or loss of
the items furnished by Owner occurring during Builder’s custody thereof which
may arise from any event. Owner shall be responsible for providing Builder
accurate values of all Owner Furnished Items. The cost of technical support
required to commission Owner Furnished Items after installation by Builder shall
be the responsibility of Owner. Builder shall allow sufficient working area and
time to allow the timely and safe installation and commissioning of equipment
and loading of supplies prior to the Vessel’s departure voyage. Commissioning of
Owner Furnished Items shall be scheduled by the Builder in cooperation with the
Owner.

 

  2.8 Exhibit E attached hereto identifies all Owner Furnished Items and vendor
furnished information for the Owner Furnished Items together with the fair
market value of said equipment and appurtenances for use in determining the
policy value of the Builder’s Risk Insurance under Article 10.1(c). The cost of
the Builder’s Risk Insurance for Owner Furnished Items (for values shown in
Exhibit E) shall be for the account of and paid by Builder. If Owner requests
Builder to place additional insurance, the cost to Owner will be Builder’s
incremental cost for such additional insurance, plus 15%. The Owner Furnished
Items and vendor furnished information shall be delivered free of cost to
Builder at Builder’s yard by the dates set forth in Exhibit E.

 

  2.9 Builder will allow Owner and/or its representatives at all reasonable
times to examine the Vessels and the Work during construction.

 

  2.10 The Parties accept the relationship of trust and confidence established
between them by this Agreement.

 

 

Contract No. 1420110868

  12  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  2.11 It is understood that the Builder is an independent contractor in the
performance of the Work, maintaining complete control of its workers, the
worksite and its operations. Neither the Builder nor anyone employed or engaged
by it shall become an agent, representative, servant or employee of the Owner in
the performance of the Work or any part of it. Owner shall have no right or
authority to supervise, direct, instruct or otherwise give orders to Builder’s
personnel or to bind Builder in any way to any third party. The Builder shall
have no power whatsoever to bind the Owner in any way in any dealings between
the Builder and third parties and shall not attempt or purport to do so. All
portions of the Work that Builder does not perform shall be performed under
subcontracts or other appropriate agreement between Builder and the
Subcontractor performing the Work, and Owner shall have no liability for such
Subcontracts. Nothing contained in the Contract Documents shall create any
contractual relationship between Owner and any Subcontractor of the Builder.
Notwithstanding the foregoing, for informational purposes only, Builder shall
furnish to Owner at its request a copy of each Material Subcontract it enters
into in connection with the Work.

ARTICLE 3 – DESIGN OWNERSHIP

 

  3.1 The Vessel’s Design, the Specifications, Contract Documents and any
Detailed Construction Documentation prepared by or for the Builder or its
Subcontractors in connection with the Design or the Work and any Intellectual
Property they embody is and shall remain the sole and exclusive property of the
Builder. Nothing contained herein shall be deemed to transfer any right of title
or ownership of any Intellectual Property to Owner and nothing herein contained
shall be deemed to limit Builder’s right to market, license, sell, use, modify
or construct from such Intellectual Property for or to other customers of
Builder.

 

  3.2 The Builder hereby grants to the Owner a limited, transferable, worldwide,
perpetual royalty-free license to use copy, display, create derivative works
from, and otherwise use in the Owner’s business the Vessel’s Design, the
Specifications and any other Detailed Construction Documentation prepared by or
for the Builder or its Subcontractors in connection with the Work for
operations, repair, or maintenance of the Vessels. In no event is Owner
permitted or licensed to use the Vessel’s Design, Specification, Contract
Documents or any Intellectual Property to construct or have constructed on its
behalf any additional vessel or part thereof except as otherwise expressly
agreed to by Builder at its sole discretion, in writing.

 

 

Contract No. 1420110868

  13  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

ARTICLE 4 – TRIALS AND DELIVERY

 

  4.1 Owner shall, at its own expense, have the right at any time during normal
business hours to inspect the Vessel and the Work and the progress being made in
the Work and further shall have the right to have any qualified person of its
choosing make inspection and examination of the Vessel in various stages of
construction, subject to Builder’s right to deny access to any person who, in
Builder’s reasonable opinion, does not comply with Builder’s healthy, safety, or
security policies. Owner shall be responsible for promptly notifying Builder in
writing if there is any complaint as to the satisfactory accomplishment of the
Work that is observed by the Owner.

 

  4.2 Upon installation of any of the Vessel’s machinery, equipment and systems,
each item will be tested to ensure its proper operation. Materials and
consumables necessary for operational testing, including but not limited to
fresh water, fuels, oils, greases, filters, hydraulic fluids, shall be furnished
by and for the account of the Builder. In accordance with Article 16.3, Owner
shall pay Builder for materials and consumables on board the Vessel at the time
of Delivery.

 

  4.3 When Builder has completed the Work on each respective Vessel, the Vessel
will undergo Dock Trials to demonstrate that the Work and all the Vessel’s
machinery, equipment and systems operate in accordance with the Contract
Documents. Owner will be given a minimum seven (7) day advance notice of the
scheduled dates for Dock Trials. Upon satisfactory completion of Dock Trials,
and satisfactory correction of any of defective or non-compliant Work, the
Vessel shall go on Sea Trials immediately prior to its intended Delivery to
Owner. The Vessel will undergo Sea Trials to demonstrate that the Work is
completed, and including without limit, that the Vessel and its machinery,
equipment and systems operate satisfactorily while the Vessel is in service and
the Vessel was constructed in accordance with the Contract Documents and all
applicable requirements of the Regulatory Authorities. During any trials, the
Vessel will be inspected by the Regulatory Authorities, the Builder and Owner.
If there is any complaint as to the satisfactory completion of the Work, Owner
will promptly, and in any event within two (2) Working Days after conclusion of
each trial, notify Builder in writing, setting forth the nature and character of
the complaint in sufficient detail to fully apprise Builder of same. If Builder
agrees that Owner has a valid complaint as to the unsatisfactory completion of
the Work, Builder shall attempt to resolve the complaint to conform with the
Contract Documents. When the inspection is complete and complaints, if any, are
satisfactorily resolved, the Work and the Vessel will be complete and accepted
in writing by Owner.

 

 

Contract No. 1420110868

  14  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  4.4 If a complaint cannot be resolved and settled by the Parties, then such
complaint shall be settled by good faith discussion among the parties, failing
which the complaint shall be referred to and resolved by arbitration in the
manner provided for in Article 25 of this Agreement. During the pendency of such
dispute and at the written direction of Owner, Builder will proceed to perform
all Work necessary to resolve the Owner’s complaint and Owner will pay Builder
for such Work on a time and material basis as defined in Article 9.7 and the
Delivery Date shall be provisionally adjusted by the number of days the Work
directed by Owner took to complete. The party who does not prevail in this
dispute will be required to pay for any costs of additional testing and Dock or
Sea Trials. If the arbitrators determine that the disputed Work was required by
the Contract Documents, then the Work shall be deemed to have been part of the
Contract Price, and the Builder shall be deemed to have been required to correct
the Work at Builder’s sole cost and expense, including costs of such additional
testing and Dock or Sea Trials as may have been required in order to complete
the Work in accordance with the Contract Documents and Builder shall reimburse
Owner for all such correction costs previously paid to Builder and pay any
liquidated damages for delay for each day by which the delivery of the Vessel
was delayed.

 

  4.5 Owner shall provide to Builder a “Shipyard Contract Deficiency Report” in
the form of Exhibit P as a means to communicate items that need to be addressed
by the Builder before Delivery and Acceptance.

 

  4.6 Builder shall deliver the Vessels to Owner in accordance with this
Agreement on or before the respective Delivery Date or Extended Delivery Date,
as the case may be, free and clear of liens and encumbrances and with Lien
Release(s) in the forms of Exhibits G-1 and G-2, as required by Article 5.6.

 

  4.7 Delivery shall be made safely afloat at Builder’s shipyards in Jackson
County, Mississippi or at a location mutually agreed by Owner and Builder. If
Delivery is made at an offshore location, the costs of such offshore delivery
will be the subject of a Change Order for the account of the Owner.

ARTICLE 5 – PAYMENT

 

  5.1 The Work shall be performed by Builder in consideration of the Owner’s
payment of the respective Contract Price for each Vessel set forth in Exhibit A
of this Agreement, as may be modified by Baseline Adjustments and Change Orders.

 

  5.2

Owner agrees to pay the Contract Price of each Vessel to Builder in Interim
Installment Payments which shall correlate to the Stage of Completion schedule

 

 

Contract No. 1420110868

  15  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  as set forth in Exhibit Q for each Vessel. In the event that Owner shall fail
to pay the first Interim Installment Payment upon the date of execution of the
Agreement, Builder shall have the right, at its sole discretion, to (i) cancel
this Agreement, in which event Builder shall have no further obligation to Owner
hereunder, or (ii) suspend performance of the Agreement until such Interim
Installment Payment is received. In the event of such suspension, the Effective
Date of this Agreement shall be deemed to be the date that the first Interim
Installment Payment is received by Builder and the Project Schedule, including
all Delivery Dates, shall be adjusted commensurately with the period of
suspension. In no event shall an Interim Installment Payment event require
payment to the Builder for any Vessel that has not achieved the progress of Work
required for that Interim Installment Payment for that Vessel, notwithstanding
achievement by other Vessels.

 

  5.3 Builder will give Owner written notice of intended date of issuance of a
relevant Stage Completion Certificate, not more than ten (10) nor less than five
(5) days before issuance. The form of Stage Completion Certificate is attached
as Exhibit F-1 to this Agreement. Except for the first Interim Installment
Payment, and with respect to any Interim Installment Payment which is disputed
and subject to resolution pursuant to Article 5.5, Interim Installment Payments
will be made by Owner within ten (10) days of receipt of the relevant Stage
Completion Certificate, or within ten (10) days of resolution of such dispute
under Article 5.5, accompanied by appropriate Lien Release(s) and Builder’s
Invoice, in the form attached as Exhibit F-2 (except that the Delivery Payment
will be made by Owner upon Delivery of the Vessel and prior to the Vessel
leaving Builder’s Delivery Point). Each of Builder’s Invoices shall include
Baselined Adjustments, as set forth in Article 2.3.

 

  5.4 Except for the first Stage of Completion, Builder shall furnish a Stage
Completion Certificate for each Stage of Completion for each Vessel which shall
state (i) the stage of Work achieved; (ii) that the Work completed complies with
the Contract Documents; and (iii) that, subject to payment by Owner therefore,
there are no liens upon said Vessel for labor, Materials or equipment for said
Vessel, except those created by the Owner, its subcontractors, vendors, or
employees. The Stage Completion Certificate shall be executed and certified by
the President or Vice President of Production or Secretary/Treasurer of Builder.
If Builder has created or suffered any outstanding lien on the Vessel, Owner
shall not be obligated to make payment until the lien is resolved, unless such
liens are held by the Owner, its employees, subcontractors, vendors, inspectors,
assigns or Affiliates. Stage Completion Certificates for each stage of
completion shall be furnished to Owner along with Lien Release(s) in the forms
of Exhibit G-1 and G-2 in favor of the Vessel and Owner executed by Builder and
each Material Subcontractor or Supplier.

 

 

Contract No. 1420110868

  16  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  5.5 Except for disputes arising during the final Stage of Completion, if Owner
objects upon receipt of the Stage Completion Certificate on grounds that the
pertinent stage has not been reached, the dispute will be submitted to a Senior
Surveyor of the American Bureau of Shipping (“ABS”) within the jurisdiction
where the Vessel is being built, whose decision as to achievement of the
relevant stage will be final and binding.

 

  5.6 As of the time of Delivery of a Vessel, the Builder shall have executed
and delivered to Owner 1) a Certificate of Completion and Delivery in the form
of Exhibit H (including all documents listed therein) stating (i) that the
Vessel has been completed; (ii) that all trials and tests have been
satisfactorily completed; (iii) that the Vessel complies with the Contract
Documents and is free from known defects in Builder’s materials and workmanship;
2) final lien waivers from Builder, in the form of Exhibit G-1 and all
Subcontractors and Suppliers in the form attached as Exhibit G-2; 3) the
Detailed Construction Documentation; 4) any other documents set forth in the
Specifications and 5) any other document reasonably required by Owner, by
applicable law or by any Regulatory Authority in order for the Owner to have the
Vessel documented in the Owner’s name and to allow the Vessel to commence
operations as an Offshore Supply Vessel, inspected under 46 C.F.R. Sub-Chapters
L and I, with a coastwise endorsement in the United States, the foregoing being
collectively referred to as the “Delivery Documents”. Upon receipt of all
Delivery Documents, the Vessel, Owner shall execute and deliver to Builder of a
Protocol of Delivery and Acceptance in the form set forth in Exhibit M.

 

  5.7 Upon Delivery as evidenced by a fully executed Protocol of Delivery and
Acceptance, the Owner shall pay the Builder, as to that particular Vessel:

 

  1. The Delivery Payment indicated in Exhibit Q;

 

  2. Plus any and all time and material payments that have not been paid to
date;

 

  3. Plus any applicable State or Local Sales and/or Use Taxes, unless Owner has
provided to the Builder documents required by Mississippi law to obtain a sales
or use tax exemption (Builder agrees to provide reasonable assistance as
requested by Owner for obtaining any available exemption(s));

 

 

Contract No. 1420110868

  17  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  4. Plus or less any changes in the Contract Price resulting from fully
executed Change Orders that have not been paid or credited prior to Delivery;

 

  5. Plus the value of any stores on board at time of Delivery;

 

  6. Plus any Baseline Adjustments that may be applicable, in accordance with
Article 2.3, and that have not been paid to date;

 

  7. Less any liquidated damages for delay that may have accrued in accordance
with Article 8 below. If the amount of undisputed liquidated damages payable
pursuant to Article 8 shall exceed the sum of (1) through (6), above, Builder
shall pay the difference to Owner in cash at the time of Delivery.

 

  5.8 In the event of any dispute between the Parties at the time of Delivery,
the Parties shall reserve their respective rights regarding the dispute and
Delivery of the Vessel shall be made subject to such reservation. Builder shall
not withhold or otherwise delay or encumber the Delivery of the Vessel and Owner
shall not withhold acceptance of a Vessel or the payment of all amounts
indicated in Article 5.7.

 

  5.9 All payments will be due by wire transfer unless otherwise specified
herein. Builder and Owner shall furnish wire transfer instructions to the other
Party. Any and all late payments shall accrue interest at the prime rate issued
by Wells Fargo Bank, N.A. as indicated in the thirty-day Libor plus two percent
(2%) from the date that the payment was due until paid.

 

  5.10 Payments by Owner shall be without prejudice to all rights, defenses and
remedies of Owner in respect of the Vessel and this Agreement.

 

  5.11

Additions, deletions or extra items requested by Owner from the Contract
Documents must be agreed upon by both Owner and Builder in writing prior to
commencement of Work pertaining thereto, in accordance with Article 9 below. Any
increase or decrease in the Contract Price from a change or adjustment agreed to
in accordance with Article 9 shall be deemed a part of the Contract Price. Where
the increase or decrease in the Contract Price has not been agreed upon or
determined, Interim Installment Payments shall be estimated based on the
midpoint between the Builder’s and Owner’s independent estimates of the increase
or decrease in the Contract Price due to such change or adjustment, unless Owner
and Builder agree otherwise; provided that at the time the increase

 

 

Contract No. 1420110868

  18  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  or decrease in the Contract Price is agreed upon or determined, an appropriate
adjustment in the level of Interim Installment Payments shall be made to reflect
any variance between the estimate and the agreement or determination.

 

  5.12 In the event that an increase or decrease in the Contract Price due to
change or adjustment under Article 9 below is not mutually agreed to prior to
Delivery of the Vessel to Owner, appropriate adjustment of any overpayment or
underpayment shall be made promptly upon final determination in accordance with
Article 25 as to the increase or decrease and any adjustments required to the
Contract Price shall be paid or refunded within ten (10) days.

 

  5.13 If a change or adjustment including any Baseline Adjustments, shall
result in an agreed increase or decrease in the Contract Price for a particular
Vessel, all Interim Installment Payments thereafter relating to that Vessel
shall take account of such increased or decreased Contract Price, as set forth
above; additionally, the first such Interim Installment Payment that becomes due
after the subject increase or decrease shall be adjusted by an amount equal to
the product of (a) the amount of the increase or decrease in the Contract Price
and (b) the aggregate percentage of the Contract Price required to be paid on or
before the due date of such Interim Installment Payment.

ARTICLE 6 – PROSECUTION OF THE WORK AND PROJECT SCHEDULE

 

  6.1 The Builder shall provide and at no charge other than the Contract Price
all things required for the complete performance of the Work, except for such
items as are specifically required by the Contract Documents to be furnished by
the Owner. The Builder shall at all times prosecute the Work diligently so as to
ensure its completion in full accordance with the Contract Documents within the
time required for delivery of each Vessel by the Delivery Date. The Builder
shall at all times furnish sufficient numbers or amounts of properly skilled and
qualified workers, acceptable materials and equipment and adequate services and
tools and equipment necessary for the Work and the delivery of each Vessel by
the Delivery Date.

 

  6.2

Builder shall perform all of the Work in accordance with Good Shipbuilding
Practices, all applicable laws, applicable codes and standards, and the Contract
Documents. All engineering and design services shall be provided utilizing Good
Shipbuilding Practices and the generally accepted standard of care, skill and
diligence as would be provided by an engineering or naval architecture firm
experienced in supplying engineering or naval architecture services nationally
to the U.S. maritime industry. Each Vessel shall be constructed in a good and

 

 

Contract No. 1420110868

  19  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  workmanlike manner and in accordance with the class standards set forth in the
Specifications, Contract Documents and the requirements of the governing
Regulatory Authorities. All Work of the Builder requiring certification shall be
certified, and all designs requiring sealing shall be sealed by professional
engineers licensed and properly qualified to perform such engineering services
in the appropriate jurisdiction.

 

  6.3 The Builder understands that time is of the essence for the Owner and that
an essential cause of this Agreement and fundamental reason that Builder’s
proposal has been selected and that Owner has entered into this Agreement with
Builder is the representation by Builder and the commitment made in this
Agreement that, except for causes of Force Majeure or other delays excused in
accordance with the terms of this Agreement, the Builder can and will perform
the Work and can and will deliver each Vessel by the respective Delivery Date
shown on Exhibit A. In the event that the Builder cannot complete and deliver
any Vessel by its Delivery Date, the Builder will work with full dispatch in
order to complete any delayed Vessel in the most timely manner reasonably
achievable by the Builder. The Builder shall not, under any circumstances, make
a decision that it is more economically advantageous for the Builder to pay
liquidated damages than to allocate available resources to the construction of a
delayed Vessel that, if so allocated would prevent the delay or lessen the delay
and Owner shall have the right to an injunction to prevent any such action by
Builder. Notwithstanding anything to the contrary in Article 25, Owner may seek
such injunction in any court of competent jurisdiction,

 

  6.4

Builder has provided to the Owner a preliminary schedule attached hereto as
Exhibit K. No later than thirty (30) days following the execution of this
Agreement, Builder shall submit to Owner a detailed project schedule and
execution plan (the “Project Schedule”) in electronic form including embedded
logic and data for completion of the Work within the allotted time. The Owner
and the Builder each acknowledge that the Project Schedule is a tool to be used
to measure the Builder’s progress. Such schedule shall indicate dates for
commencement, completion of the Work, and an overall project execution strategy.
All points of interface between Owner and Builder (i.e., all instances where
performance of Builder’s Work depends upon Owner) and appropriate constraints
shall be included in the Project Schedule. In particular, the required delivery
date of Owner Furnished Items shall be included in the Project Schedule so that
the Owner may schedule its delivery to the Builder. In addition to any and all
other parts of the Work shown, said Project Schedule shall indicate the dates of
expected completion of each Stage of Completion task set forth in Exhibit Q.
Builder shall use and be entitled to rely upon information provided by

 

 

Contract No. 1420110868

  20  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  Owner for installation of Owner Furnished Items and shall bear no liability
for the inaccuracies contained therein or schedule impacts due to incorrect
information provided by Owner

 

  6.5 During the performance of the Work, the Project Schedule shall be kept
current to show the progress of the Work and shall be resubmitted to Owner for
its review every two (2) weeks. If the progress of the Work in comparison to the
Project Schedule evidences that Builder is not substantially on schedule and
that completing a Vessel by its Delivery Date is in jeopardy, and the Owner so
notifies Builder, Builder shall, within fifteen (15) working days thereafter,
provide a plan to Owner, which plan must set forth a revised Project Schedule
with a resequencing and/or acceleration of elements of the Work in order to
complete the Vessel with the least delay possible.

 

  6.6 If the Project Schedule shows that the actual delivery date of a Vessel
will be more than ninety (90) days later than the Delivery Date or, if
applicable, any Extended Delivery Date for that Vessel, this shall be an event
of default and Owner shall be permitted to terminate the Contract as to that
Vessel pursuant to the provisions of Article 14.2 below, and Builder shall be
entitled to cure such event in accordance with Article 14.2.

ARTICLE 7 – FORCE MAJEURE

 

  7.1 All agreements of the Builder under this Agreement, with respect to any
Delivery Date of the Vessel, shall be subject to extension by reason of Force
Majeure. Subject to Articles 7.2 through 7.5, the parties agree that such causes
shall include, but not be limited to, the following: all strikes, lockouts, or
any other industrial disturbance (not within the control of Builder and not
involving its own workers), shortages, unavailability or inadequacy of fuel
supplies or electricity, supplies, Materials and equipment, acts of God, war,
preparation for war, the intervention of the Military or other agencies of
government, blockade, sabotage, not involving Builder’s own workers or Builder’s
Subcontractors, terrorism, vandalism, not involving Builder’s own workers or
Builder’s Subcontractors, riots, insurrection, extraordinary rain, landslides,
floods, named tropical storms, hurricanes, tornadoes, earthquakes, collisions,
fire, epidemics, lightning, any delay or non-delivery of Owner Furnished Items,
delays caused by changes authorized by Owner (without prejudice to Builder’s
entitlement to a Change Order in accordance with Article 9). No such extension,
however, shall suspend, alter or affect Builder’s right to receive or Owner’s
duty, if any, to compensate for all Work completed through the date of
suspension.

 

 

Contract No. 1420110868

  21  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

Builder shall notify Owner in writing and shall furnish an estimate of the
extent of the delay as soon as reasonably practical but not exceeding thirty
(30) days after learning of a Force Majeure event. Builder shall include with
that notice (i) a description of the event, (ii) its occurrence date, (iii) its
expected duration and (iv) its expected effect on the Project Schedule and the
Delivery Date of any Vessel. Builder shall inform Owner in writing of the end of
a Force Majeure event as soon as reasonably practical after its cessation but
not exceeding thirty (30) days and include an estimate of the delay in any
Delivery Date, if any, caused by that event. Upon receipt of Builder’s notice of
a Force Majeure event, Owner shall, within seven (7) days, either acknowledge
the same in writing and indicate agreement if such development is to be treated
as a Force Majeure event, or state any objections, and the reasons therefore, to
acceptance of this development as a Force Majeure event. Failure to respond
shall be deemed to be an acceptance of the Force Majeure event and delays and
the Project Schedule shall be extended accordingly. If Owner disagrees, the
matter shall be reserved and referred to resolution under Article 25. If and
when the completion of any Vessel is delayed by Force Majeure, the Delivery Date
of such Vessel(s), and any subsequent Vessel(s) that are impacted by such Force
Majeure event, shall be adjusted by a period equal to the period specifically
and exclusively resulting from the Force Majeure delay.

 

  7.2 Delays caused by weather conditions shall only be Force Majeure where
caused by landslide, lightning, flood, windstorm, hurricane, named tropical
storm, earthquake, tornado or extraordinary rains which prevent Work occurring
at the Builder’s yard and occurring out of doors for a full working daytime
shift. Rain shall not be considered a Force Majeure event unless (1) its
occurrence requires a shutdown of an affected portion of the shipyard where the
Work hereunder is being performed prior to 12:00 noon on a regularly scheduled
Working Day, or (2) on the day of such weather conditions, the scheduled Work
for that day includes painting and such rain or other weather conditions do not
permit painting or any other Work. For each day on which rain meets the
requirements set forth in the preceding sentence, Builder shall be entitled to
one (1) full day extension of the Vessel’s Delivery Date.

 

  7.3 Delays caused by labor shortages and other shortages or inability to
perform resulting directly from and that arise immediate following named
tropical storms or hurricanes shall only be considered Force Majeure provided
that Builder shall have provided to Owner within ten (10) days following its
notice of the Force Majeure event a plan by the Builder demonstrating that the
Builder will take all reasonable efforts in order to mitigate the effects and
delays arising from such shortages or inabilities to perform in an expedient
manner.

 

 

Contract No. 1420110868

  22  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  7.4 Should there be local area, state or federal government interferences in
Builder’s yard, this interference will only be considered “Force Majeure” if
exercised by the governmental entity pursuant to clear legal authority. If
exercised without clear legal authority, it will only be considered “Force
Majeure” if Builder reasonably exercises its legal rights to oppose such
interference, by all reasonable legal means in order that interference will not
cause delays in delivery of the Vessels.

 

  7.5 Delays in receiving supplies, materials and equipment shall not be
considered Force Majeure unless (a) caused by strikes or lockouts of workmen
other than those under the employ of Builder or (b) Builder establishes to the
reasonable satisfaction of Owner that (1) Builder timely ordered and paid for as
required such supplies, materials and equipment; (2) Builder exercised due
diligence to obtain delivery; (3) no other source of supply was reasonably
available and (4) Builder is unable to reasonably adjust its Project Schedule to
maintain scheduled progress of the Work.

 

  7.6

Should Builder claim adjustments to the Delivery Date for a Vessel for one
hundred and twenty (120) or more days in the aggregate for reasons related to
Force Majeure events (excluding any other cause of delay attributable to Owner),
the Owner, in its sole option and discretion, shall have the right to terminate
this Contract for convenience as to that Vessel by giving seven (7) days prior
written notice to Builder of Owner’s intent to terminate for convenience under
this Article. In such event, Builder shall release the specified Vessel, and the
Work and any Materials or equipment relating thereto to Owner and invoice Owner
(a) for the portion of the Contract Price(s) allocable to the Work in progress
performed on and Material commitments made for the specified Vessel as of the
effective date of the termination, less the aggregate of previous payments
relating to such Vessel and (b) for all documented expenditures made and costs
incurred reasonably necessary to the settling or discharging outstanding
commitments relating to such Vessel entered into by Builder in performing under
this Contract. Owner shall pay the invoice at the time the Builder releases the
Vessel to the Owner. In the event of termination for Force Majeure pursuant to
this Article by Owner, the Owner’s right to terminate shall be its sole and
exclusive remedy and the provisions of Article 14 shall not apply and the
termination shall not be deemed to be on account of a Builder default. The
Parties shall upon termination execute and deliver a mutual release of all
obligations under this Agreement relating to the specified Vessel, except for
those that this Agreement provides survive termination. Unless specifically
provided in this Agreement, Owner shall not under any circumstances be
responsible or liable to Builder, or its Suppliers or Subcontractors of any
tier, for any incidental, consequential or special damages or expenses of any
type or kind, including, but not limited to, loss of time, loss of

 

 

Contract No. 1420110868

  23  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  profit or earnings, or losses related to detrimental reliance upon the
existence of the Contract, whether or not such losses directly or indirectly
arise out of the Contract, or from any actions taken by Owner at any time to
terminate the Contract as to any or all of the Vessel.

ARTICLE 8 – LIQUIDATED DAMAGES FOR DELAY

 

  8.1 In the event Builder shall deliver a Vessel later than the Delivery Date,
or Extended Delivery Date for the Vessel, Builder shall pay to Owner as
liquidated damages in the form of a reduction in the Contract Price for the
Vessel, to the extent any amounts are still owing, and any balance in cash, the
amount of *** Dollars per day for each and every day that the actual date of
Delivery for the Vessel occurs after the Delivery Date or Extended Delivery
Date, for the Vessel, for the first thirty (30) days or less of delay.

 

  8.2 In the event Builder shall deliver a Vessel later than thirty (30) days
after its Delivery Date or Extended Delivery Date, but less than sixty-one
(61) days after the Delivery Date or Extended Delivery Date for the Vessel,
Builder shall pay to Owner as liquidated damages in the form of a reduction in
the Contract Price for the Vessel, to the extent any amounts are still owing,
and any balance in cash, the amount of *** Dollars per day for each and every
day that the actual date of Delivery of that Vessel exceeds thirty (30) days
after the Delivery Date or Extended Delivery Date, up to sixty (60) days of
delay. Any amount payable as liquidated damages under this Article 8.2 shall be
in addition to the liquidated damages payable under Article 8.1.

 

  8.3 In the event Builder shall deliver a Vessel later than sixty (60) days
after its respective Delivery Date or Extended Delivery Date, but less than
ninety-one (91) days after the Delivery Date or Extended Delivery Date for that
Vessel, Builder shall pay to Owner as liquidated damages in the form of a
reduction in the Contract Price for the Vessel, to the extent any amounts are
still owing, and any balance in cash, the amount of *** Dollars per day for each
and every day that the actual date of Delivery of that Vessel exceeds sixty
(60) days after the Delivery Date or Extended Delivery Date up to ninety
(90) days of delay. Any amount payable as liquidated damages under this Article
8.3 shall be in addition to the liquidated damages payable under Articles 8.1
and 8.2.

 

  8.4

In the event Builder shall deliver a Vessel later than ninety (90) days after
its respective Delivery Date or Extended Delivery Date, but less than one
hundred twenty (120) days after the Delivery Date or Extended Delivery Date for
the

 

 

Contract No. 1420110868

  24  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  Vessel, Builder shall pay to Owner as liquidated damages in the form of a
reduction in the Contract Price for the Vessel, to the extent any amounts are
still owing, and any balance in cash, the amount of *** Dollars per day for each
and every day that the actual date of Delivery of that Vessel exceeds ninety
(90) days after the Delivery Date or Extended Delivery Date up to one hundred
twenty (120) days of delivery. Any amount payable as liquidated damages under
this Article 8.4 shall be in addition to the liquidated damages payable under
Articles 8.1, 8.2 and 8.3.

 

  8.5 In the event Builder shall deliver a Vessel later than one hundred twenty
(120) days after its respective Delivery Date or Extended Delivery Date, Builder
shall pay to Owner as liquidated damages in the form of a reduction in the
Contract Price for the Vessel, to the extent any amounts are still owing, and
any balance in cash, the amount of *** Dollars per day for each and every day
that the actual date of Delivery for the Vessel exceeds one hundred twenty
(120) days after the Delivery Date or Extended Delivery Date. Any amount payable
as liquidated damages under this Article 8.5 shall be in addition to the
liquidated damages payable under Articles 8.4, 8.2, 8.3 and 8.4.

 

  8.6 In no event shall Builder’s liability for liquidated damages for any
Vessel that is delivered late exceed *** of the Contract Price of such Vessel.

 

  8.7

It is agreed that in the event of late Delivery, Owner shall suffer damages
which are difficult to ascertain, and the Parties acknowledge and agree that
liquidated damages in the amounts set forth herein are a reasonable estimate of
the anticipated damages that Owner may suffer as a result of delayed delivery
and are not a penalty. It is understood and agreed by and between Builder and
Owner that such reduction in the Contract Price for the liquidated damages or
payment of any balance in cash shall be in lieu of all other delay damages
available to Owner under this Agreement or at law or in equity (except for the
injunctive relief set forth in Article 6.3), if any, and shall be construed as
liquidated damages and as a waiver of any rights or remedies available for the
failure to timely complete the applicable Vessel on or before the respective
Delivery Date(s) as adjusted. Such liquidated damages shall be Owner’s sole and
exclusive remedy for any damages due specifically to late delivery of a Vessel
and Owner specifically waives all other rights or remedies at law or in equity
(except for injunctive relief) for any such late delivery. The Owner
specifically reserves its equitable remedies for injunctive relief as
contemplated by Article 6.3. Notwithstanding the foregoing, liquidated damages
shall cease to accrue at such time that Builder tenders delivery to the Owner of
a Vessel if construction of the Vessel is fully completed in accordance with the
Contract Documents except for minor items which do not

 

 

Contract No. 1420110868

  25  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  adversely affect the ability of the Vessel to be classed, registered, and
lawfully operated in the service for which it was constructed and which are
consented to by Owner, which minor items consent shall not be unreasonably
withheld.

 

  8.8 In the event Builder shall not have delivered any Vessel on or before one
hundred twenty-one (121) days after its respective Delivery Date or Extended
Delivery Date, the Builder shall be in default and in addition to the liquidated
damages due, Owner may at its option terminate this Contract according to
Article 14.2 hereof as to that particular Vessel.

ARTICLE 9 – CHANGES IN THE WORK

 

  9.1 Owner reserves the right to make any deductions from or additions to the
Work on giving due notice in writing to Builder, the cost of any such changes to
be agreed upon in advance by Owner and Builder, and added to, or deducted from
the total Contract Price for any affected Vessel. If any such change will affect
the Delivery Date(s) of a Vessel(s), or if any delays shall have occurred which,
according to the terms of this Agreement, require an adjustment of the Delivery
Date(s), the Delivery Date(s) shall be adjusted accordingly. A statement of the
increased or reduced amount of the Contract Price, and/or any adjustment to the
Delivery Date, shall be submitted in Change Order form to Owner by Builder, and
must be approved by Owner in writing before any change in the Work is performed
by Builder. Said Change Order shall be agreed or disputed in writing by Owner,
and shall be deemed approved if not disputed in writing, within three
(3) Working Days of receipt of Builder’s submittal. The Change Order form to be
utilized is attached hereto as Exhibit I.

 

  9.2 Changes in the Work or to any Contract Document may be accomplished after
execution of this Agreement, and without invalidating the Contract, by Change
Order, subject to the limitations herein.

 

  9.3 Changes in the Work shall be performed under applicable provisions of the
Contract Documents, and Builder shall proceed promptly on those, unless
otherwise provided in the Change Order.

 

  9.4 When Owner and Builder agree on adjustments in the Contract Price or
adjustments of the Delivery Date, or Modifications in the Specifications or any
Contract Documents or otherwise reach agreement upon the adjustments, such
agreement shall be effective only upon execution of an appropriate Change Order,
signed only by the authorized signatories identified in Article 21.2.

 

 

Contract No. 1420110868

  26  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  9.5 If Builder wishes to make a claim for an increase in the Contract Price
for any change in any part of the Work or if changes to the applicable rules of
the Regulatory Agencies require changes to the Contract Documents as
contemplated in Article 2.5, it shall give Owner written notice thereof in the
form of a proposed Change Order. This proposed Change Order shall be given by
Builder before proceeding to execute the relevant portion of the Work, except in
an emergency endangering life or property in which case Builder may proceed. No
such claim shall be valid unless so made, and approved in writing signed by one
of the authorized signatories of the Owner identified in Article 21.2, in the
form of an approved Change Order. If Owner and Builder cannot agree on the
amount of the adjustment in the Contract Price or the adjustment of the Delivery
Date, Owner may direct Builder to perform such change in the Work and shall pay
Builder for Work performed in furtherance of the Change Order on the basis set
forth in Article 9.7, without waiver of Owner’s right to thereafter submit the
dispute to arbitration pursuant to Article 25 hereof.

 

  9.6 Cost of any change considered an addition or a deletion shall be on a
labor and materials basis, unless some other method of pricing is agreed by
Builder and Owner. Cost of any change considered a substitution shall be the
difference between the cost of the new substituted item and the originally
specified item.

 

  9.7 Any Work performed on a time and material basis during the Agreement shall
be subject to Builder’s published rate sheet, attached as Exhibit O.
Notwithstanding the foregoing, in no event shall Builder be entitled to a markup
for materials in excess of Builder’s cost plus ten percent (10%).

 

  9.8 Each approved Change Order shall be deemed to include all direct and
indirect costs, including delay, local disruption, cumulative disruption,
cumulative impact, acceleration and like costs associated with, resulting from,
or incidental to an approved Change Order including such costs that may be
incurred by the Builder, its subcontractors and its suppliers. Builder hereby
agrees that upon its acceptance of an approved Change Order, Builder shall be
deemed to waive and release all claims against the Owner for any and all
additional costs or delays in a relevant Delivery Date, including without
limitation costs and delays based on any legal or equitable theory such as
cumulative disruption or cumulative impact theories, resulting from an approved
Change Order.

 

  9.9

No change in the Work under this Agreement, whether by way of alteration or
addition to or deletion of the Work, shall be the basis of a change to the
Contract Price or a change in a relevant Delivery Date unless and until such
alteration or addition or deletion has been authorized by a Change Order
executed and issued in accordance with and in strict compliance with the
requirements of the Contract

 

 

Contract No. 1420110868

  27  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  Documents. In no event shall Builder be obligated to perform any changes to
the Work upon verbal or written direction of Owner which is not in conformity
with the requirements of this Agreement.

 

  9.10 For the avoidance of doubt, any change in the type, size, or scope of the
Baseline Materials shall be subject of a Change Order in accordance with the
terms hereof.

ARTICLE 10 – INSURANCE

 

  10.1 At any and all times during the term of this Agreement, Builder shall at
its own expense maintain, with an insurance company or companies authorized to
do business in the state in which Work is to be performed and reasonably
acceptable to Owner, insurance coverages of the kind and in the minimum amounts
as follows:

 

  (a) Workmen’s Compensation Insurance including occupational disease and
coverage under the United States Longshoremen’s and Harbor Worker’s Compensation
Act, such insurance to cover all benefits provided by the applicable Act, also
Employer’s Liability Insurance extended to include coverage for Maritime
Employer’s Liability (i.e., Jones Act, Death on the High Seas Act and
transportation, wages, maintenance and cure) with minimum limits of $1,000,000
in any one occurrence. Owner agrees that Builder’s statutorily approved
self-insured status issued by the U. S. Department of Labor for such liability
is acceptable in lieu of commercial insurance.

 

  (b) Comprehensive General Liability Insurance with an endorsement specifically
covering the liability assumed by the Builder under this Contract or evidence of
blanket contractual liability that specifically addresses the exposures of this
Contract, sudden & accidental seepage & pollution coverage, watercraft exclusion
deleted or modified to address the exposures of this Contract, and “in rem”
endorsement with minimum limits of $1,000,000 per occurrence.

 

  (c)

Builder’s Risk Insurance naming Owner as a named insured and loss payee, as its
interests may appear, covering each Vessel, the Work and Materials for their
full insurable value against all risks, including but not limited to fire, while
under construction and/or fitting out and/or on Dock Trials or Sea Trials,
including Materials in buildings, workshops, yards and docks of the Builder, or
on quays, pontoons, craft, etc., and against all risks while in transit to and
from the shipyard and/or the Vessel(s),

 

 

Contract No. 1420110868

  28  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  wherever she may be lying, also all risks of loss or damage through collapse
of supports or ways from any cause whatever, and all liability risks of Builder
and Owner with respect to construction and delivery of the Vessel(s). Such
policy shall provide coverage for any Owner Furnished Items while at the
Builder’s yard and during transit to/from the Builder’s yard as declared, valued
and identified by Owner to Builder. Such insurance will be in the amount of the
full insurable value of the Vessel(s), Work and Materials. Any provisions of the
Builder’s Risk Insurance liability coverages that would limit liability coverage
for any assured to liabilities “as owner,” or words of similar effect, or that
would exclude liabilities for injury or death of “employees” of an assured,
while part of the Vessel’s crew for purposes of Dock Trials or Sea Trials, must
be deleted or appropriately modified by endorsement to the policy.

 

  (d) Hull & Machinery, Protection & Indemnity (P&I) and Pollution for any owned
and/or bareboat chartered vessels used in conjunction with Builder’s operations:

 

  a. Hull & Machinery per American Institute Hull Clauses (amended for the
vessel operations at the shipyard) or equivalent to the fair market value of the
vessel. Any references to “other than owner” or other owner limitations will be
deleted by endorsement to the policy as respects the naming of Owner as an
additional assured;

 

  b. P&I per P&I form SP 23 or equivalent (amended for the vessel operations at
the shipyard) with a minimum limit of $1,000,000 per occurrence. Any references
to “other than owner” or other owner limitations will be deleted by endorsement
to the policy as respects the naming of Owner as an additional assured;

 

  c. Pollution per Water Quality Insurance Syndicate (WQIS) or equivalent with a
minimum limit of $5,000,000.

 

  (e) Pollution Coverage for Vessels under Repair, Construction or Modification
per WQIS policy wording, inclusive of Builder’s responsibility for pollution
liability and/or Certificate of Financial Responsibility (COFR) with a minimum
limit of $5,000,000.

 

 

Contract No. 1420110868

  29  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  (f) Bumbershoot or Excess Liabilities providing excess liability coverage
above the primary liability coverages noted above with a minimum limit of
$25,000,000. To the extent limits above this $25,000,000 minimum limit are
purchased by Builder, such additional limits shall also cover Owner as an
additional insured with the same provisions as noted for the $25,000,000 minimum
limit.

 

  10.2 Prior to Work, each party shall procure, from each of its insurers, in
respect of risks assumed under this Contract, a written and enforceable specific
endorsement of such party’s policies (excluding worker’s compensation, which is
noted below) to provide a blanket and unrestricted waiver of the underwriter’s
or insurers’ rights of subrogation against the other party and shall be endorsed
to name the other party’s respective Group, as defined in Article 23, and their
successors and assigns as additional insured. Builder agrees that its policies
shall be primary in all cases, except cases in which liabilities result directly
from the acts or omissions of Owner’s Representatives or Owner’s separate
contractors. Any insurance that may be carried by Owner shall be excess over and
above the amount recoverable under the policies of Builder, except cases in
which liabilities result directly from the acts or omissions of Owner’s
Representatives or Owner’s separate contactors. The policies of insurance
procured by Builder shall acknowledge that said policies are primary, and that
no pro-rata contributions are required by the Owner or Owner’s insurers, except
cases in which liabilities result directly from the acts or omissions of Owner’s
Representatives or Owner’s separate contactors. Builder further agrees that its
worker’s compensation insurance policies shall be endorsed to designate Owner
Group, as defined in Article 23, and their successors and assigns, as an
alternate and statutory employer and shall be endorsed to provide a blanket and
unrestricted waiver of its underwriters’ or insurers’ rights of subrogation.

 

  10.3 Certificates of Insurance. Before commencing Work, Builder shall furnish
Owner with Certificates of Insurance indicating (1) kinds and amounts of
Insurance as required, (2) the names of the insurance company or companies
providing the aforesaid coverages, (3) the effective and expiration dates of
policies, (4) that Owner will be given thirty (30) days written advance notice
of any cancellation or material change in any policy, or in the event of
non-payment of premiums, five (5) days written advance notice, (5) waiver of
subrogation endorsement has been attached to all policies, (6) that all of
Owner’s Group have been named as additional insureds by endorsements attached to
all policies, provided that Owner shall be named as a named insured under the
Builder’s Risk insurance policy and (7) the territorial limits of all policies.
All deductibles will be for the account of Builder.

 

 

Contract No. 1420110868

  30  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  10.4 Owner’s Representative and its separate vendor representatives or
contractors performing work on or in connection with a Vessel shall, at all
times, be deemed to be agents or contractors of Owner. Owner’s Representatives
and separate contractors shall provide Builder with evidence of insurance
(including Longshoremen and Harbor Workers Compensation coverage) naming Builder
as an alternate and statutory employer and shall be endorsed to provide a
blanket and unrestricted waiver of its underwriters’ or insurers’ rights of
subrogation, which covers them under normal commercial terms and limits, with
waiver of subrogation provisions, at no cost or expense to Builder.

ARTICLE 11 – WARRANTY

 

  11.1 Builder shall designate at least sixty (60) days prior to Delivery, a
Warranty Manager for each Vessel. The Warranty Manager shall be familiar with
the Work and all Builder’s Suppliers vendors and/or Subcontractors. The Warranty
Manager shall work with Owner’s Representative in i) understanding the nature of
any warranty claim, ii) coordinating with Builder or Builder’s Supplier or
Subcontractor a remedy, and iii) assisting in coordinating payments on any
third-party vendor or subcontractor work. Within a reasonable time of becoming
aware of a warranty claim, the Owner shall issue a Warranty Notification to the
Builder in the form of Exhibit J. Upon receipt of a Warranty Notification, the
Warranty Manager will take all reasonable steps, as outlined above, to resolve
the claim.

 

  11.2

Builder warrants that the Work and each of the Vessels is constructed in
accordance with the Contract Documents and shall be free from defects in
workmanship and materials for a period of three hundred sixty-five (365) days
after the Delivery of the Vessel. Builder will replace or repair any defects in
its Work that are discovered within such three hundred sixty-five (365) period,
provided Owner has complied with its written notice obligations. Subject to
11.4, this warranty, shall extend to likewise warrant such replaced or repaired
Work for an additional three hundred sixty-five (365) day period, provided that
the said Vessel be brought to Builder’s shipyard for such replacement or repair.
Where, because of the geographical distances involved, it would be impractical
to return a Vessel to Builder for repairs or replacements under this warranty,
the Owner may, after giving reasonable notice to Builder in order to allow
Builder, at its option, to inspect such alleged defect(s) and make the necessary
repairs or replacement, and if Builder cannot make such repairs on-site in an
expedient manner, effect the necessary repairs at other available facilities,
and Builder will reimburse Owner

 

 

Contract No. 1420110868

  31  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  for those costs, provided that the amount of reimbursement of costs of making
the repairs do not exceed costs calculated on the time and material rates as set
forth Article 9.7. Nothing contained herein shall obligate Builder at any time
to repair or replace the Vessel, or any Work or component part thereof, where
and to the extent such repair and/or replacement is caused by ordinary wear and
tear or the negligent operation or maintenance of the Vessel, or its equipment,
by Owner or third parties.

 

  11.3 Builder shall use its best efforts to effect warranty repairs without
necessitating that the Vessel be removed or prevented from commercial service to
the benefit of the Owner.

 

  11.4 The Builder shall advise the Owner of, and deliver the original
documentation for, any manufacturer’s warranties applicable to equipment or
Materials furnished by the Builder or its Subcontractors or Suppliers and
Builder shall make reasonable efforts with the manufacturer to arrange for
warranties to commence in favor of Owner on the date of Delivery of the Vessel.
Builder shall and does hereby assign, convey and transfer over to the Owner any
Warranty issued by any third party for any equipment or Materials purchased by
Builder and installed on the Vessel. Builder shall provide the Owner with any
standard commercially available operating and maintenance manuals with respect
to all equipment installed in each Vessel in accordance with the quantities set
forth in the Specifications.

 

  11.5 If within three hundred sixty five (365) days after Delivery of a Vessel,
any of the Work performed by Builder or its Subcontractors is found to be not in
accordance with the requirements of the Contract Documents, the Builder shall
correct it promptly after receipt of written notice from the Owner to do so in
accordance with Article 11.1. It shall be the duty and obligation of Owner to
promptly give Builder written notice after discovery thereof of the failure of
any part of the Work as a result of defective workmanship or defective
materials, giving full information as supported by photographs, where possible.

 

  11.6

Builder warrants that it will purchase paint as specified in the Specifications
and that it will prepare the surface and apply the paint in accordance with the
manufacturer’s specifications and recommendations, and Builder makes no
warranty, express or implied, with respect to the fitness of the specified paint
or the manufacturer’s specifications and recommendations. Builder will require
the paint and/or coatings manufacturer’s field representative to be present at
the time Builder is applying paint and/or coatings and shall obtain the
representative’s approval for the paint and/or coating systems to be applied and
the preparation and procedures being followed by Builder. Owner shall be
provided with a copy

 

 

Contract No. 1420110868

  32  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  of all inspection reports provided to Builder by the representative. Builder
shall provide reasonable assistance to Owner to obtain paint warranties from the
paint manufacturers, and any warranty defects with respect to the paint or
coatings systems shall be asserted by Owner only against such manufacturer.

 

  11.7 For all claims arising outside of any Warranty Period (and the extension
of any Warranty Period), Owner hereby waives and releases Builder and its
employees from and against damage to and/or loss of the Vessel, delay,
demurrage, loss of profits, loss of use, or any other consequential or punitive
damages of any kind, whether such claim is based in contract, redhibition,
negligence, strict liability, or otherwise, arising out of any defect and/or
negligent design, the selection or choice of specifications and/or materials
and/or component parts, manufacture, construction, fabrication, workmanship,
labor and/or installation of equipment, materials and/or components or from any
unseaworthy condition or any other defective condition of the Vessel, it being
specifically understood and agreed that any such defects reported and/or
occurring after the Warranty Period (and the extension of any Warranty Period)
and all damages to the Vessels, loss of profits, demurrages, delay, losses of
use or other consequential or punitive damage of any kind whatsoever resulting
therefrom, shall not be the responsibility of Builder.

 

  11.8 THE WARRANTY EXPRESSLY PROVIDED IN ARTICLE 11 IS EXPRESSLY IN LIEU OF ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED BY LAW OR OTHERWISE, INCLUDING ANY WARRANTY
OF MERCHANTABILITY OR THAT THE VESSEL’S MATERIALS OR SERVICES ARE FIT FOR ANY
PARTICULAR PURPOSE OR USE, AND THE REMEDIES PROVIDED HEREUNDER ARE OWNER’S SOLE
AND EXCLUSIVE REMEDY FOR BREACH OF WARRANTY AND ARE SPECIFICALLY IN LIEU OF ALL
OTHER REMEDIES OR DAMAGES, WHETHER DIRECT, INDIRECT, SPECIAL, PUNITIVE OR
CONSEQUENTIAL.

ARTICLE 12 – FINANCIAL SECURITY

 

  12.1

In order to secure Builder’s obligations under this Agreement (as limited in
accordance with Article 24), including the timely and proper performance of the
Work hereunder as stipulated in the Contract Documents, within seven (7) Days of
the Builder’s execution of this Agreement, the Builder shall deliver to the
Owner a Performance Bond and Payment Bond (“Bonds”) with combined penal limits
in the amount of *** in the forms of Exhibits L-1 and L-2. At Delivery of the
eighth (8th) Vessel, the Bonds shall automatically reduce to ***

 

 

Contract No. 1420110868

  33  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  and shall thereafter automatically expire three hundred sixty-five days after
Delivery of the eighth (8th) Vessel. Owner shall pay *** for the Bonds,
inclusive of Builder’s mark-up, and the Builder shall pay all other premiums and
costs associated with the Bonds.

In the event Owner exercises any option in accordance with Article 28 for an
order of Option Vessels, within ten (10) days of such exercise, Builder shall
provide Owner with additional Performance Bond and Payment Bond(s) (“Additional
Bonds”) with combined penal limits in the amount of seventy (70%) of the
aggregate Contract Prices of the Option Vessels so ordered and the terms of this
Article shall apply to such Additional Bonds. The Owner shall pay fifty-six
percent (56%) of the premium cost of such Additional Bonds, plus 4.8% for
Builder’s mark-up, and the Builder shall pay all other premiums and costs
associated with such Additional Bonds.

 

  12.2 Simultaneously with the execution of this Agreement, in order to secure
Owner’s obligations to Builder under this Agreement, the Owner shall cause to be
delivered to the Builder the Corporate Parent Guaranty of Hornbeck Offshore
Services, Inc. (Owner’s ultimate parent), guarantying the performance of all of
Owner’s obligations under this Agreement including all obligations with respect
Option Vessels, substantially in the form of Exhibit N.

 

  12.3 [INTENTIONALLY LEFT BLANK]

 

  12.4 If any security required under Articles 12.1 has not been issued and
delivered to the Owner when due by the Builder, the Owner shall have the option
thereafter, in its sole and absolute discretion, to terminate this Agreement in
its entirety or as to the affected Vessels or Option Vessels by giving seven
(7) Days prior written notice to Builder of termination under this Article
unless Builder shall have delivered the required security to the Owner prior to
the end of such seven (7) Day period.

ARTICLE 13 – ELIMINATION OF INCIDENTAL AND

CONSEQUENTIAL DAMAGES

 

  13.1

IT IS UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT, EXCEPT AS OTHERWISE
CONTEMPLATED BY THE LIQUIDATED DAMAGES CLAUSE OF THIS AGREEMENT, NEITHER PARTY
SHALL IN ANY WAY BE LIABLE OR RESPONSIBLE TO THE OTHER FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE, INCLUDING BUT NOT LIMITED TO LOSS
OF PROFITS AND

 

 

Contract No. 1420110868

  34  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  LOSS OF USE OF THE VESSEL OR THE SHIPYARD FROM ANY CAUSE OF ACTION OF ANY KIND
OR NATURE (COLLECTIVELY “CONSEQUENTIAL DAMAGES”), INCLUDING BUT NOT LIMITED TO
NEGLIGENCE (IN WHOLE OR IN PART BUT EXCLUDING ANY THIRD PARTY PERSONAL INJURY OR
PROPERTY DAMAGE LIABILITY), STRICT LIABILITY, FAULT, CONTRACT, WARRANTY OR ANY
OTHER CAUSES OF ACTIONS, ARISING OUT OF OR IN CONNECTION WITH OR PERTAINING TO
THIS AGREEMENT OR A VESSEL CONSTRUCTED HEREUNDER. THE ELIMINATION OF INCIDENTAL
AND CONSEQUENTIAL DAMAGES AS PROVIDED HEREIN IS AN ESSENTIAL CONDITION OF THIS
CONTRACT AND EACH PARTY ACKNOWLEDGES THAT THE OTHER WOULD NOT HAVE ENTERED INTO
THIS CONTRACT WITHOUT SAID ELIMINATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES
FOR THE CONSIDERATION SET FORTH HEREIN FOR THE CONSTRUCTION OF THE VESSEL.

ARTICLE 14 – DEFAULT AND TERMINATION

 

  14.1 The following events shall constitute events of default by Builder:

 

  14.1.1 There is filed by or against Builder in any court a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or trustee of all or a portion of Builder’s property, or an order of
discharge of Builder is ordered by any Court;

 

  14.1.2 Owner’s materials, supplies, and equipment identified with the Vessel
are removed from the Builder’s yard without Owner’s consent or applied to a
vessel not owned by the Owner.

 

  14.1.3 Builder makes an assignment for the benefit of creditors or petitions
for or enters into an agreement or agreements with its creditors, and by reason
of any of these events Builder’s obligations under the Contract are assigned to
or are to be or are performed by a person other than Builder;

 

  14.1.4 Builder materially fails to execute or perform the Work in accordance
with the Contract;

 

  14.1.5 Builder materially fails to cause the removal or bonding of any liens
or privileges, except those created by Owner or Owner’s subcontractors or
vendors, filed or otherwise existing against the Work or the Vessel;

 

 

Contract No. 1420110868

  35  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  14.1.6 Builder materially disregards laws, ordinances, rules, regulations or
orders of any public authority having jurisdiction over the Work on the Vessel;

 

  14.1.7 Delay in the construction or Delivery of any Vessel that would permit
Owner to terminate the Contract as to that Vessel under Article 6.6 or Article
8.5;

 

  14.1.8 Builder fails to deliver any Bond or Additional Bond to Owner within
the time required under Article 12; or

 

  14.1.9 Builder, without limitation, fails to perform any other material
obligation of Builder under the Contract.

 

  14.2 If an event of default set forth in 14.1 occurs, then Owner, by giving
written notice of any such event to Builder, in addition to and without
prejudice to any other remedies it may have under this Agreement, may terminate
the Agreement in writing, either in whole or as to any affected Vessel,
transport, at Builder’s expense, the Work in progress and Owner Furnished Items
pertaining to any such Vessel(s) from Builder’s yard to another location, and
complete such Work by such means as Owner deems fit, subject to Owner’s duties
to use its best efforts to mitigate costs of such completion. However, (except
where termination occurs pursuant to Article 7.6, 8.8 or 12.4 or hereof) no
termination shall be effective if Builder cures the noticed event of default
within thirty (30) Days after receipt of Owner’s written notice.

 

  14.3 Upon Owner’s termination of the Contract becoming effective as to any one
or more Vessels pursuant to this Article, Builder will promptly undertake, at
its sole cost, to place all Work and Owner Furnished Items pertaining to such
Vessel(s) in a suitable condition for transportation to another location.
Builder will provide Owner access to such Work and Owner Furnished Items and
provide reasonable assistance to Owner in the removal from the yard of any Work
completed to the date when the Work was discontinued, and shall allow Owner and
Owner’s representative continuing access to Builder’s yard and storage areas for
a period of thirty (30) Days following the expiration of the cure period in
order to remove the Work and any related Materials that have been paid for by
Owner and Owner Furnished Items to another location. The Owner shall be liable
to pay to the Builder only those parts of the Work incorporated into, supplied
or delivered to the Vessel by the Builder less the amount of the Contract Price
previously paid by the Owner.

 

  14.4 If Owner terminates the Agreement, in whole or in part, in accordance
with terms of this Agreement, Owner may thereafter call upon any applicable bond
and invoke all rights and remedies available to it pursuant the applicable bond
that is to be provided by Builder pursuant to Article 12 of this Agreement

 

 

Contract No. 1420110868

  36  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  14.5 In the event of any termination by Owner as to any Vessel(s), Owner may
require Builder promptly to assign and/or deliver to Owner all or any (a) bids
or proposals, (b) subcontracts, (c) construction plans, (d) Materials, tools and
equipment (to the extent paid for by Owner), (e) rental agreements, (f) Work,
including the Vessel(s) (to the extent Owner has title to same in accordance
with Article 22.1), and (g) any other commitments directly related to the
Vessel(s) which Owner, in its sole discretion, chooses to take by assignment,
and in the case of assignments hereunder, Builder shall promptly execute and
deliver to Owner written assignments of same. This provision shall survive the
termination of the Contract as to any Vessel.

 

  14.6 The following events shall constitute events of default by Owner:

 

  14.6.2 Owner shall fail to make any payment when required under this
Agreement, and such payment is not made within five (5) Working Days after
Owner’s receipt of written notice of the failure of payment from Builder to
Owner;

 

  14.6.3 There is filed by or against Owner in any court a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or trustee of all or a portion of Owner’s property, and an order of
discharge of Owner is ordered by said Court; or

 

  14.6.4 Owner makes an assignment for the benefit of creditors or petitions for
or enters into an agreement or agreements with its creditors, and by reason of
any of these events Owner’s obligations under the Contract are assigned to or
are to be or are performed by a person other than Owner.

 

  14.6.5 Owner fails to provide a Corporate Parent Guaranty as and when required
in accordance with Article 12.2 hereof;

 

  14.6.6 Owner, without limitation, fails to perform any other material payment
obligation of Owner under the Contract.

 

  14.7

If Owner fails to timely cure a payment default in accordance with Article
14.6.2, then Builder may, in its sole discretion, suspend or reschedule progress
of the Work (such right being in addition to any other right granted hereunder
or by operation of law) until such time as it receives the overdue payment from
Owner or Owner’s Parent Company. Furthermore, whether or not Builder has
suspended

 

 

Contract No. 1420110868

  37  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  or rescheduled progress of the work as aforesaid, if an event of default set
forth in Article 14.6 occurs, Builder may elect to terminate this Agreement as
to the affected Vessel(s) after giving thirty (30) Days written notice to Owner
of its intent to terminate. However, during the thirty (30) Day period referred
to above the Owner or its parent company shall have the absolute right to cure
any such default. If such default is not timely cured, the Builder may, at its
option, terminate the Agreement in whole or in part, and either i) demand
performance from either Owner or Hornbeck Offshore Services, Inc., in accordance
with the Corporate Parent Guaranty, or seek resolution of the payment default
through the procedure set forth in Article 25, (ii) sell the affected Vessel in
its then present condition and location at a public auction announced at least
twenty (20) days in advance in Times-Picayune provided written notice of the
auction has been provided to Owner, or (iii) complete the Vessel for sale to a
third party and apply the proceeds of sale, net of all expenses, to any unpaid
balance due and owing to Builder. The excess proceeds from any such auction or
sale shall be paid to Owner, without further set-off.

 

  14.8 Delay by Owner or its representatives in providing to Builder or its
agents any Owner-supplied information, documents and/or goods or materials for
the construction of a Vessel shall not constitute a breach or default of this
Agreement by Owner but shall be covered instead by the appropriate provisions of
Article 7 relating to Force Majeure.

 

  14.9 The failure of either party to exercise any rights conferred upon it
under any provision of this Agreement with respect to any breach or default by
the other party shall constitute neither a waiver of its rights under any other
provision of this Agreement with respect to such breach or default, nor a waiver
of its rights under the same or any other provision of this Agreement with
respect to any other breach or default.

ARTICLE 15 – APPLICABLE LAW

This Agreement and any disputes arising in connection herewith shall be governed
by and construed in accordance with the laws of the State of Louisiana.

 

 

Contract No. 1420110868

  38  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

ARTICLE 16 – CONTRACT

 

  16.1 The Contract Documents consist of this Agreement (including all
Exhibits), the Specifications listed in Exhibit B, the Contract Drawings listed
in Exhibit C, all Detailed Construction Documentation, and all written
Modifications issued after execution of this Agreement, and represent the entire
agreement between Owner and Builder. These form the Contract, and all are as
fully a part of the Contract as if attached to this Agreement or repeated
herein. The invalidity or unenforceability of any phrase, sentence, clause or
section in this Contract shall not affect the validity or enforceability of the
remaining portions of this Contract, or any part thereof. The Contract may be
amended or modified only by a written Modification.

 

  16.2 The intent of the parties as enumerated in the Contract Documents is for
Builder to build the Vessels in accordance with the Contract Documents for the
respective Contract Prices and by the relevant Delivery Dates. If there are any
conflicts or inconsistencies among the terms of this Agreement and the
Specifications, the terms of this Agreement shall take precedence over the
Specifications. If there are any conflicts or inconsistencies among the terms of
the Specifications and Drawings, the terms of the Specifications shall take
precedence over the Drawings.

 

  16.3 Unless expressly stipulated to the contrary, Builder shall provide and
pay for all services, labor, overtime labor, standby labor, methods, Materials
(including fuel, lubricating oils, hydraulic oils, greases, fresh water),
equipment, transportation, taxes, permits and fees and all other facilities and
services necessary to complete the Vessels for the respective Contract Prices
within the relevant Delivery Dates. Notwithstanding the foregoing, to the extent
applicable and not exempted, Owner will pay sales and use taxes due on
materials, labor and equipment incorporated into the Work or incurred in
connection with the sale or delivery of each Vessel. Owner shall take over and
pay for, at Builder’s documented cost, reasonable amounts of all stores
remaining aboard the Vessel at the time of Delivery, excluding fresh water, but
including fuel oil, diesel oil, lubricating oil, hydraulic oil, and greases.

 

  16.4 Inconsistencies between other Contract Documents and this Agreement shall
be governed by this Agreement. All general language or requirements contained in
the Specifications and all other requirements inconsistent or in conflict with
the provisions of this Agreement are superseded by this Agreement, it being the
intent of the parties that the provisions of this Agreement shall prevail. If
there is any conflict or inconsistency between the Specifications and the other
Contract Documents, the Specifications shall prevail.

 

 

Contract No. 1420110868

  39  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

ARTICLE 17 – INSPECTION, ACCESS, TESTS

AND OFFICIAL CERTIFICATES

 

  17.1 During construction, Builder shall provide Owner facilities and access to
inspect the Vessels, material, workmanship, plans, tests and movements. Builder
shall provide a suitable office for up to six (6) of the Owner’s personnel and
Builder shall provide access to suitable facilities for same and conditions such
as a meeting table, drawing table and chairs, desks, locking file cabinets,
private telephone with voice messaging, private fax/scanner, printer, computer
modem, extra phone line, copy machine, secure LAN or Wifi internet connection,
heat and air conditioning. Builder may deny access to Owner and any
representative, agent, employee of Owner or its other contractors if in
Builder’s sole discretion such persons do not comply with Builder’s health,
safety and environmental policies or special security requirements.

 

  17.2 All of the workmanship and material required under this Agreement, while
the same is in the process of fabrication, erection, construction, installation
and performance, shall be inspected promptly by the Owner and shall be accepted
promptly in accordance with the Contract Documents or rejected promptly in
accordance therewith. Failure to object will not prevent Owner from later
identifying defects or rejecting workmanship if Owner has used reasonable
diligence to discover defects promptly, subject to the terms of the Warranty
under Article 11.

 

  17.3 Owner shall appoint an “Owner’s Representative” and Owner shall inform
Builder in writing as to the extent of authority Owner has granted to said
Owner’s Representative.

 

  17.4 Tests and Inspections:

 

  17.4.1 Tests, inspections and approvals of portions of the Work required by
the Contract Documents or by applicable laws, ordinances, rules, regulations or
orders of Regulatory Authorities shall be made at an appropriate time. Unless
otherwise provided, the Builder shall make arrangements for such tests,
inspections and approvals and shall bear all related costs of tests, inspections
and approvals, including the consumable fluids used in the cleaning and testing
of the Work. The Builder shall give the Owner at least twenty-four (24) hours
notice of when and where tests and inspections are to be made so the Owner may
observe such procedures.

 

 

Contract No. 1420110868

  40  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  17.4.2 If the Owner determines that portions of the Work require additional
testing, inspection or approval not included under Article 17.4.1, the Owner
will instruct the Builder to make arrangements for such additional testing,
inspection or approval by an entity acceptable to the Owner, and the Builder
shall give at least twenty-four (24) hours notice to the Owner of when and where
tests and inspections are to be made so the Owner may observe such procedures.
The Owner shall bear the cost of such tests. If any testing or inspection
conducted by Builder as provided in this Article 17.4.2 affirms that Builder’s
workmanship is acceptable under the Contract Documents, Builder shall receive an
adjustment of the Delivery Date, at Builder’s option, for the time it took to
conduct such tests and inspections.

 

  17.4.3 If any testing or inspection conducted by Builder as provided in
Article 17.4.2 discloses that any methods or means of construction or material
or workmanship are not acceptable under the Contract Documents, the Builder
shall reimburse the Owner for the costs of such tests and inspections, including
the cost of related labor and facilities and shall remedy the Work so as to
comply with the Contract Documents.

 

  17.4.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be obtained by the Builder and
promptly delivered to the Owner.

 

  17.4.5 If the Owner is to observe tests, inspections or approvals required by
the Contract Documents, the Owner will do so promptly and at the normal place of
testing.

 

  17.4.6 Neither the observations of the Owner nor inspections, tests, or
approvals by persons other than the Builder shall relieve the Builder from its
obligations to perform the Work in accordance with the Contract Documents.

ARTICLE 18 – ASSIGNMENT OF THE AGREEMENT

This Agreement shall inure to the benefit of the Builder and Owner and their
successors and assigns and shall be binding upon the Builder and Owner and their
successors and assigns; provided, that Builder shall not assign this Agreement
or any interest hereunder without the prior written consent of Owner, which
shall not be unreasonably withheld and any assignment without said prior written
consent shall be null and void. If Builder assigns its rights under this
Agreement, Builder shall at

 

 

Contract No. 1420110868

  41  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

all times remain jointly and severally liable under this Agreement. Owner may at
any time, sell one or more of the Vessels and/or assign this Agreement, or its
rights hereunder with respect to any one or more of the Vessels but Owner and
its parent company shall at all times remain jointly and severally liable under
the Agreement. Builder agrees that such a sale and/or assignment shall not be
grounds for termination of this Agreement.

ARTICLE 19 – COMPLIANCE WITH REGULATIONS

Builder shall comply with laws, rules, regulations and requirements of any
Regulatory Authorities that are applicable and existing at the time of the
execution of this Agreement that are in effect or which shall become effective
as to any vessels built during the Project Schedule and which affect the
construction of works, plants and vessels, in or on navigable waters and the
shores thereof, and all other waters subject to the control of the United States
as set forth in the Contract Documents and shall procure at its own expense such
permits from the United States and from state and local authorities in the
jurisdiction in which Builder is constructing the Vessels as may be necessary in
connection with beginning or carrying on the completion of the Work, and shall
at times comply with all United States, state and local laws in the jurisdiction
in which Builder is constructing the Vessels in any way affecting the Work and
affecting any documentation of such work with the U.S. Coast Guard. Any changes
in laws or regulations that have not previously been incorporated in the
Contract Documents and that affect either the Work or Delivery Date(s) or
Contract Price (s) will be subject of a Change of Order to the Contract.

ARTICLE 20 – INTELLECTUAL PROPERTY

 

  20.1

Builder agrees to defend, at its own expense, any claim or action brought by any
third party against Owner and/or any of the Owner Group, as defined in Article
23.1, for actual or alleged infringement (including contributory or vicarious
infringement) of any patent, copyright, trademark or other intellectual property
right (including, but not limited to, misappropriation of trade secrets) based
upon the design materials, processes, machinery and equipment supplied by
Builder and embodied in the Work. Owner agrees to defend, at its own expense,
any claim or action brought by any third party against Builder and/or any of the
Builder Group, as defined in Article 23.2, for actual or alleged infringement
(including contributory or vicarious infringement) of any U.S. patent,
copyright, trademark or other intellectual property right (including, but not
limited to, misappropriation of trade secrets) based upon the design materials,
processes, machinery and equipment supplied by Owner and embodied in the Work or
the equipment built to the Tilley design. The parties further agree to indemnify
and

 

 

Contract No. 1420110868

  42  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  hold harmless the other party and its respective Group from and against any
and all liabilities, losses, costs, damages, and expenses (including reasonable
attorneys’ fees) associated with any such claim or action incurred by the other
party and/or its respective Group. Builder shall have the sole right to conduct
and control the defense of any such claim or action and all negotiations for its
settlement or compromise, unless otherwise mutually agreed to in writing between
the parties hereto. Builder agrees to give Owner, and Owner agrees to give
Builder, as appropriate, prompt written notice of any written threat, warning or
notice of any such claim or action. If in any such suit so defended, all or any
part of the Builder’s Work (or any design element, component, equipment or
material thereof that is supplied by Builder) is held to constitute an
infringement or violation of any third party’s intellectual property rights and
is enjoined, or if in respect of any claim of infringement, Builder deems it
advisable to do so, Builder shall at its sole option take one or more of the
following actions at no additional cost to Owner: (a) procure the right to
continue the use of the same without material interruption for Owner or (b) take
back the infringing material and restore it with non-infringing material
acceptable to Owner at no additional cost to Owner.

 

  20.2 Builder represents and warrants that it owns, and will maintain during
this Agreement, sole and unencumbered ownership of the Design, the
Specifications and any other Detailed Construction Documentation prepared by or
for the Builder or its Subcontractors in connection with the Work including all
Intellectual Property rights necessary to perform the Work contemplated herein
and convey to the Owner the limited rights to the Design as specified in Article
3.2 and as otherwise contemplated by this Agreement. The Builder further
represents and warrants to Owner that the Builder’s foregoing ownership rights
include rights embodied in any design element, component, equipment or material
and that Owner may peacefully enjoy such rights as derived from Builder and
granted to Owner as set forth in this Agreement. This warranty shall survive the
termination of this Agreement.

 

  20.3 Owner acknowledges and agrees that the Vessel’s Design and the
Intellectual Property embodied in the Design, the Contract Documents and the
Work is and shall remain Builder’s sole and unencumbered property.

ARTICLE 21 – NOTICES AND COMMUNICATIONS

 

  21.1

Notices required hereunder shall be sent in accordance with the following and at
the addresses hereinafter set forth. Any notice or communication required or
permitted to be given hereunder shall be given in writing, shall be effective
only if given in one of the following manners, and shall be deemed given and
deemed

 

 

Contract No. 1420110868

  43  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  received: (a) if mailed by United States Registered or Certified Mail, postage
prepaid, return receipt requested, on the third day after the notice is
deposited in an official United States mail receptacle with postage prepaid;
(b) if given by facsimile transmission, on the date transmitted provided that
(1) receipt is confirmed, and (2) an additional copy of the notice or
communication is sent on the same day by nationally utilized overnight courier;
(c) if given by nationally utilized overnight courier, on the first business day
after it is sent; (d) if hand delivered, on the date a receipt is obtained from
the person to whom same is delivered. Notices hereunder shall be addressed as
follows:

If to Owner:

HORNBECK OFFSHORE SERVICES, LLC

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Attention: Carl G. Annessa

Executive Vice President and

Chief Operating Officer

Fax: (985) 727-2006

Tel. (985) 727-2000

with a copy to:

Samuel A. Giberga

Executive Vice President and

General Counsel

Hornbeck Offshore Services, LLC

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Fax: (985) 727-2006

Tel. (985) 727-2000

If to Builder:

William E. Skinner

Chief Executive Officer

VT Halter Marine, Inc.

900 Bayou Casotte Parkway

Pascagoula, Mississippi 39581-9602

Fax: (228) 897-4803

Email: b.skinner@vthm.com

 

 

Contract No. 1420110868

  44  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  21.2 Notwithstanding any other provision of this Agreement, all final
authorizations and agreements concerning deductions from, additions to, or
modifications of the Vessel design or Specifications or any agreements that
concern changes in the stipulated Delivery Dates of the Vessels and/or Contract
Price of the Vessels shall not be valid or binding on either party unless signed
by one of the below designated representatives for each party or their
respective successors in office:

 

OWNER:    Carl G. Annessa, its Executive Vice President    Samuel A. Giberga,
Esq. its Executive Vice President BUILDER:    William E. Skinner, its Chief
Executive Officer

Each party agrees that at least one of its designated representatives will be
available for consultation during normal working hours. It is further agreed
that each party may change one or more of the above-designated representatives
upon ten (10) days prior written notice in accordance herewith.

ARTICLE 22 – TITLE AND SECURITY

 

  22.1 Title in and to each Vessel as it is constructed shall progressively vest
and, once vested shall in all events remain in the Owner, not the Builder,
provided that Owner is current in its payment obligations. Title to all
Materials and equipment or other items furnished by Builder shall vest in Owner
when the same is either (a) actually installed or incorporated in the Work, or
(b) delivered to the yard or other locations and identified with the Vessel or
marked by Builder or Owner’s Representative as pertaining to the Vessel prior to
incorporation into the Work, whichever occurs sooner. Without regard to the
provisions of this Article 23.1, the Builder shall be subject to the risk of
loss of each Vessel and its Materials and the Work until each completed Vessel
is delivered to and accepted by the Owner as provided in this Agreement. Owner’s
title to the Vessels, the Materials and the Work is subject to a possessory lien
in favor of Builder to the extent, if any, that Builder has not been paid.

 

  22.2

If, notwithstanding the express provision of Article 23.1 or otherwise of this
Agreement, any Vessel or any of the property to which Owner holds title as
described in this Article, is for any reason deemed by any court of competent
jurisdiction not to be the property of, and owned by, the Owner, the Builder, to
the extent it has any interest therein, alternatively hereby grants a first
priority security interest in such Vessel(s) and all of such property in favor
of the Owner. The security interest granted hereby in the alternative shall
secure all of Builder’s

 

 

Contract No. 1420110868

  45  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  obligations to the Owner under this Agreement. The Owner shall have the right
to file without any further consent or signature of the Builder one or more
UCC-1 Financing Statements against the Builder covering any or all of the
Vessels and any or all of such property. In such Financing Statement(s) Owner
shall be entitled to give notice of its ownership of the Vessel(s) and other
property, and in the alternative, its security interest therein.

 

  22.3 Immediately upon any property described in this Article becoming or being
deemed the property of the Owner under the provisions of this Article, the
Builder shall conspicuously mark or cause to be marked on the bow of each
Vessel, and also on all such other property or its packaging, the Builder’s Hull
Numbers for each Vessel, and without prejudice to the Owner’s rights hereunder,
the Builder shall take all necessary steps to cause all such property to be
numbered and marked as aforesaid by itself or by its Suppliers and
Subcontractors with all reasonable expedition.

 

  22.4 The Builder shall use it best efforts to arrange its contractual
arrangements with all of its Subcontractors and Suppliers such that full effect
will be given to the title provisions of this Article and without limiting the
foregoing, shall ensure that all property shall be supplied on the following
conditions:

(a) that the title to such property supplied by a Subcontractor or Supplier
(whether in the course of construction or completed and whether before or after
delivery to the Builder) shall vest immediately in the Builder (and thence,
pursuant to Article 23.1, immediately in the Owner), subject only to the
Subcontractor’s or Supplier’s possessory lien, if any, for any unpaid balance of
the purchase price of such property: and

(b) that the Subcontractor or Supplier shall not, upon receipt by it of the
purchase price for such property, be entitled, as against the Owner, to claim
any title or lien therein by reason of obligations or liabilities of the Builder
to the Subcontractor of Supplier in respect of any other deliveries made by the
Subcontractor or Supplier to the Builder, or for any other reason.

 

  22.5 In addition to any other rights that may exist at common law or by
statute or under this Agreement, the Builder shall be entitled to a possessory
lien on each undelivered Vessel and on any Material furnished by Builder
relating to such Vessel for any unpaid portion of the Contract Price for such
Vessel that is then actually due and payable.

 

 

Contract No. 1420110868

  46  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

ARTICLE 23 – INDEMNIFICATION

 

  23.1 BUILDER SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS OWNER, ITS
PARENT, OFFICERS, AGENTS, EMPLOYEES, SUBSIDIARIES, AFFILIATES, SUCCESSORS,
ASSIGNS AND VESSELS (HEREINAFTER COLLECTIVELY REFERRED TO AS “OWNER GROUP”)
AGAINST ANY AND ALL LIABILITY, CLAIMS, DEMANDS, LOSSES, SUITS, LIENS, CAUSES OF
ACTION OF EVERY KIND AND CHARACTER AND THE COSTS THEREOF INCLUDING, WITHOUT
LIMITATION, COURT COSTS, ANY OTHER LITIGATION EXPENSES, ATTORNEYS FEES,
SETTLEMENTS AND JUDGMENTS, FOR PERSONAL INJURY (INCLUDING, BUT NOT LIMITED TO,
CLAIMS, DEMANDS, OR SUITS FOR BODILY INJURIES, EMOTIONAL AND PSYCHOLOGICAL
INJURIES, ILLNESSES, DISEASES, DEATH, LOSS OF SERVICES, LOSS OF SOCIETY,
DIMINISHED EARNINGS CAPACITY, MAINTENANCE AND CURE, WAGES, WORKER’S
COMPENSATION) OR PROPERTY LOSS OR DAMAGE WHICH IS BROUGHT AGAINST ANY MEMBER OF
OWNER GROUP BY ANY MEMBER OF BUILDER GROUP AND WHICH ARE ALLEGED TO ARISE OUT
OF, BE INCIDENT TO, ARISE IN CONNECTION WITH, OR RESULT FROM OCCURRENCES THAT
ARISE BEFORE DELIVERY. BUILDER AGREES TO DEFEND AND INDEMNIFY OWNER GROUP
WHETHER THE SUIT OR CLAIMS ARE OCCASIONED, BROUGHT ABOUT, OR CAUSED IN WHOLE OR
IN PART BY THE NEGLIGENCE, FAULT OR STRICT LIABILITY (INCLUDING UNSEAWORTHINESS)
OF OWNER GROUP. BUILDER ALSO AGREES TO INDEMNIFY OWNER GROUP FOR ALL COSTS,
EXPENSES, AND ATTORNEYS FEES EXPENDED BY OWNER GROUP IN THE ENFORCEMENT OF THIS
ARTICLE 23.1

BUILDER FURTHER REPRESENTS TO OWNER THAT BUILDER’S FACILITIES DO NOT HAVE ANY
CONDITION OF POLLUTION OR CONTAMINATION THAT COULD GIVE RISE TO LIABILITY OF
OWNER GROUP FOR REMEDIATION, CLEANUP, DAMAGES, PENALTIES, OR COSTS OF ANY KIND.
BUILDER AGREES TO RELEASE, DEFEND, INDEMNIFY AND HOLD OWNER GROUP HARMLESS
AGAINST AND IN RESPECT OF ALL CLAIMS, LOSSES, LIABILITIES, REMEDIATION OR
CLEAN-UP COSTS, OR ANY FINES, PENALTIES, ASSESSMENTS, OR EXPENSES WHICH MAY BE
IMPOSED UPON, INCURRED BY, OR ASSESSED AGAINST ANY MEMBER OF OWNER GROUP BY ANY
OTHER PARTY OR PARTIES

 

 

Contract No. 1420110868

  47  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

(INCLUDING, WITHOUT LIMITATION, A GOVERNMENTAL ENTITY), ARISING OUT OF, IN
CONNECTION WITH, OR RELATING TO THE SUBJECT MATTER OF THE AGREEMENT INCLUDING:
(A) BUILDER’S BREACH OF ANY OF THE REPRESENTATIONS SET FORTH ABOVE IN THIS
SECTION; (B) ANY ENVIRONMENTAL POLLUTION OR CONDITION OF CONTAMINATION ON
BUILDER’S FACILITIES THAT MAY GIVE RISE TO LIABILITY, EVEN IF NOT DISCOVERED
UNTIL A LATER DATE.

 

  23.2 OWNER SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS BUILDER, ITS
PARENT, OFFICERS, AGENTS, EMPLOYEES, SUBSIDIARIES, SUBCONTRACTORS, AFFILIATES,
SUCCESSORS, ASSIGNS AND VESSELS (HEREINAFTER AND BEFORE COLLECTIVELY REFERRED TO
AS “BUILDER GROUP”) AGAINST ANY AND ALL LIABILITY, CLAIMS, DEMANDS, LOSSES,
SUITS, LIENS, CAUSES OF ACTION OF EVERY KIND AND CHARACTER AND THE COSTS THEREOF
INCLUDING, WITHOUT LIMITATION, COURT COSTS, ANY OTHER LITIGATION EXPENSES,
ATTORNEYS FEES, SETTLEMENTS AND JUDGMENTS, FOR PERSONAL INJURY (INCLUDING, BUT
NOT LIMITED TO, CLAIMS, DEMANDS, OR SUITS FOR BODILY INJURIES, EMOTIONAL AND
PSYCHOLOGICAL INJURIES, ILLNESSES, DISEASES, DEATH, LOSS OF SERVICES, LOSS OF
SOCIETY, DIMINISHED EARNINGS CAPACITY, MAINTENANCE AND CURE, WAGES, WORKER’S
COMPENSATION) OR PROPERTY LOSS OR DAMAGE (EXCEPT FOR THE VESSELS, THE MATERIALS
OR THE WORK) WHICH IS BROUGHT AGAINST ANY OF BUILDER GROUP BY ANY MEMBER OF
OWNER GROUP AND WHICH ARE ALLEGED TO ARISE OUT OF, BE INCIDENT TO, ARISE IN
CONNECTION WITH, OR RESULT FROM OCCURRENCES THAT ARISE BEFORE DELIVERY. OWNER
AGREES TO DEFEND AND INDEMNIFY BUILDER GROUP WHETHER THE SUIT OR CLAIMS ARE
OCCASIONED, BROUGHT ABOUT, OR CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE,
FAULT OR STRICT LIABILITY (INCLUDING UNSEAWORTHINESS) OF BUILDER GROUP. OWNER
ALSO AGREES TO INDEMNIFY BUILDER GROUP FOR ALL COSTS, EXPENSES, AND ATTORNEYS
FEES EXPENDED BY BUILDER GROUP IN THE ENFORCEMENT OF THIS ARTICLE 23.2.

 

 

Contract No. 1420110868

  48  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  23.3 The foregoing indemnity obligations shall also include reasonable
attorneys’ fees, investigation costs and other costs and expenses incurred by
the other party and/or its Indemnitees with respect to the matters described in
this Agreement.

 

  23.4 The indemnification provisions set forth in this Article shall survive
the termination of the Contract.

ARTICLE 24 – LIMITATION OF LIABILITY

 

  24.1 In no event shall Builder’s total liability pursuant to this Agreement to
Owner or to anyone claiming by or through Owner, for any costs, claim, judgment,
demand, lien, or loss arising under this Agreement, and/or in negligence,
contract, warranty, tort or any other theory of liability, be greater in the
aggregate than *** for the first eight (8) Vessels ordered under this Agreement.
It is understood and agreed that the aggregate amount of Builder’s total
liability hereunder is to be secured by the Performance Bond and Payment
Bond(s), required by Article 12.1. The limitation of liability set forth in this
Article 24.1 shall only be applicable to the first eight (8) Vessels and not any
Option Vessel(s).

 

  24.2 It is further agreed that if Owner exercises its right to order Option
Vessels, Builder’s total liability in respect of such Option Vessels pursuant to
this Agreement to Owner or to anyone claiming by or through Owner, for any
costs, claim, judgment, demand, lien, or loss arising under this Agreement,
and/or in negligence, contract, warranty, tort or any other theory of liability,
shall in no event be greater than *** of the aggregate Contract Prices of all
such Option Vessel(s) ordered, which liability shall be secured in accordance
with Articles 12.1. The limitation of liability set forth in this Article 24.2
shall only be applicable to Option Vessel(s) and not the first eight
(8) Vessels.

 

  24.3 In no event shall the foregoing limitations of liability apply to any
third party personal injury, property damage or pollution claims.

ARTICLE 25 – DISPUTE RESOLUTION

 

  25.1 Whenever disputes, disagreements, or misunderstandings arise, the Builder
and Owner will attempt to resolve the issue(s) involved by good faith discussion
and mutual agreement as soon as practicable.

 

 

Contract No. 1420110868

  49  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  25.2 Failing resolution by mutual agreement, the aggrieved party shall
document the dispute, disagreement, or misunderstanding by notifying the other
party in writing detailing the relevant facts, identifying unresolved issues,
specifying the clarification or remedy sought, and detailing the rationale as to
why the clarification/remedy is appropriate. The other party shall submit a
written position on the matter(s) in dispute within ten (10) days after being
notified. The parties will then meet within five (5) days thereafter to further
discuss the issue(s) in dispute and such meeting will include the Vice President
of Production of Builder and the Executive Vice President of Owner. If this
process does not resolve the dispute, the aggrieved party may then pursue
resolution under the remaining provisions of this Article 25.

 

  25.3 All disputes arising out of or relating to this Agreement (except
disputes for which Owner is entitled to injunctive relief under Article 6.3 and
disputes which are to be resolved in accordance with Article 5.5) shall be
submitted to and resolved exclusively through arbitration. On written demand of
either party to invoke arbitration, each shall select an arbitrator and notify
the other of the arbitrator so selected within three (3) days of such demand.
The arbitrators shall then select a third arbitrator within three (3) days. If
any party or the two arbitrators fail to timely appoint an arbitrator, the
arbitrator shall be selected by the American Arbitration Association (“AAA”).
The arbitrators shall decide on each issue or dispute presented to them by a
majority vote. In all circumstances, the arbitration shall be conducted in New
Orleans, Louisiana but unless otherwise mutually agreed to, shall not be
administered by the AAA. Alternatively, the parties may agree to appoint a
single arbitrator with appropriate skill, knowledge and experience relevant to
the dispute in order to obtain an expedient ruling. Such arbitrator shall
endeavor to resolve a matter brought to him within thirty (30) days.

 

  25.2 To invoke arbitration under this Article, either party shall notify the
other, and the arbitrator, in writing, setting forth:

 

  (a) The issue to be arbitrated; and

 

  (b) That arbitration is demanded.

 

  25.3

The arbitrators shall not be bound by the rules of evidence or civil procedure,
but rather may consider such writings and oral presentations as reasonable
shipbuilders and businessmen would use in the conduct of their day-to-day
affairs, and may require the parties to submit some or all of their presentation
orally or in written form as the arbitrators may deem appropriate. The
arbitrators

 

 

Contract No. 1420110868

  50  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  shall issue a reasoned award that explains the material facts, quantification
of any monetary award and conclusions of law upon which the ruling and award is
based.

 

  25.4 The parties may follow such rules and procedures as are agreed to between
the parties. If the parties cannot agree to such rules and procedures within two
(2) days of an election to submit the dispute to arbitration, then the
Commercial Arbitration Rules of the American Arbitration Association shall
apply.

 

  25.5 The decision of the arbitrator panel regarding any Dispute shall be
binding upon the parties and non-appealable but shall be enforceable in any
court having jurisdiction.

ARTICLE 26 – TAXES, DUTIES, AND

CONTRACT EXPENSES

 

  26.1 Builder shall pay all local, state, and federal taxes, federal import
duties, workers’ compensation, social security or old age benefits of any
nature, unemployment tax, and any other similar taxes, charges, assessments and
contributions of any kind now or hereafter payable in connection with the
construction of the Vessels imposed upon, or with respect to, or measured by,
Materials and labor utilized in the construction of the Vessels hereunder, or
the wages, salaries or other remunerations paid to persons employed in
connection with the performance of the Contract, and Builder shall indemnify and
hold Owner harmless from any and all liability and expense by reason of
Builder’s failure to pay such taxes, charges, assessments and contributions.

 

  26.2 Owner agrees to pay such state or local sales or use or other taxes, if
any, as may be mandatorily imposed by law in connection with the sale and
Delivery of the Vessel(s). It is the intention of the Owner, however, to avoid
or minimize, to the greatest extent lawfully possible, the imposition of any
state sales or use or other taxes with respect to the Vessel(s). This may
involve claiming any lawfully available exemption(s), such as the “removal”
exemption, the “interstate or foreign commerce” exemption, the “resale”
exemption, or taking delivery of the Vessel(s) in a location outside the
boundaries of the State of Mississippi. The Builder shall use reasonable efforts
to cooperate with the Owner to achieve exemption from such sales or use or other
taxes, but only to the extent permitted by applicable laws and regulations, and
shall provide the Owner with all such documentation as may be needed from the
Builder to assist the Owner in establishing exemption from such sales or use or
other taxes.

 

 

Contract No. 1420110868

  51  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

ARTICLE 27 – LIENS AND ENCUMBRANCES

 

  27.1 Following payment of the sums due to Builder by Owner hereunder, Builder
agrees to deliver the Vessel to Owner free and clear of any and all liens,
claims, encumbrances and rights in rem in favor of Builder or any workmen,
materialmen, Subcontractors, or others to whom Builder is responsible, excluding
liens, mortgages or encumbrances created by Owner.

 

  27.2 In the event of the filing or attaching of any lien or encumbrances
created or suffered by or through Builder or any of its Subcontractors or
Suppliers against the Vessel before final payment, Owner may, but shall not be
required to, satisfy the same out of any amount remaining to be paid to Builder
hereunder, except where Builder notifies Owner of a bona fide dispute between
Builder and such lienor. When final payment is to be made under this Agreement,
as condition precedent thereto, Owner may, in its discretion, require that
Builder provide to Owner a statement certifying and indemnifying Owner against
any liens or rights in rem of any kind against the Vessel or its respective
machinery, fittings, or equipment which relate to actions of Builder and
excluding any liens or encumbrances created by Owner.

 

  27.3 In addition to and notwithstanding the foregoing, Builder agrees to
indemnify Owner and hold it harmless from and against all liens and claims for
labor, material, taxes, privileges and licenses arising out of, in connection
with, or resulting from the operations or activities of Builder, its employees
or agents or Subcontractors and the employees or agents of their Subcontractors,
and agrees to defend any such claim asserted or suit brought against Owner
and/or any Vessel and to pay any judgment rendered in any such action, provided,
however, that Owner shall have the right, if it so elects, to participate at its
own expense in the defense of any such claims or suits, but such participation
shall not operate to affect Builder’s liability and obligation hereunder.

 

  27.4 Owner agrees to indemnify Builder and hold it harmless from and against
all liens and claims for labor, materials, taxes, privileges and licenses
arising out of, in connection with, or resulting from the operations or
activities of Owner, its employees or agents or subcontractors and the employees
or agents of their subcontractors, and agrees to defend any such claim asserted
or suit brought against Builder and to pay any judgment rendered in any such
action, provided, however, that Builder shall have the rights, if it so elects,
to participate at its own expense in the defense of any such claims or suits,
but such participation shall not operate to affect Owner’s liability and
obligation hereunder.

 

 

Contract No. 1420110868

  52  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

ARTICLE 28 – OPTION

 

  28.1 In consideration of this Agreement and the mutual obligations of the
parties hereto, the Builder grants to the Owner from a period commencing on the
Effective Date of this Agreement the option to order up to twenty-four
(24) additional vessels (“Option Vessels”), individually or in groups, at the
Contract Prices and for delivery by the Delivery Dates shown on Exhibit A, and
on the terms and conditions of this Agreement. To exercise and make effective
any option, the Owner shall, prior to the expiration of the then current Option
Validity Date set forth on Exhibit A, deliver to the Builder (i) a written
notice of the Owner’s exercise of the option at the address set forth in Article
21.1 specifying the number of Option Vessel(s) so ordered, and (ii) if required,
pay to the Builder in immediately available funds the applicable Initial
Installment Payment indicated on Exhibit Q for each such Option Vessel. Upon the
Owner’s exercise of an option, as aforesaid, this Agreement shall be deemed
amended to require the Builder to construct and deliver to the Owner, in
accordance with all terms and conditions of this Agreement, the Option Vessel(s)
ordered pursuant to the option. In any event, all unexercised options provided
hereunder shall terminate if Owner shall fail to exercise all options for the
preceding vessels by their respective Option Validity Date

ARTICLE 29 – GENERAL

 

  29.1 This Agreement may be executed in several counterparts, all of which may
be taken to be one and the same agreement.

 

  29.2 The Builder acknowledges and agrees that certain information relating to
Owner that may be disclosed to or otherwise acquired by Builder in connection
with this Agreement and the negotiations leading up to its execution by one or
both Parties, may constitute material, confidential and non-public information,
which shall be governed by the mutual Non-Disclosure Agreement existing between
the parties. The Builder will not make any announcement or disclosure of the
fact that such discussions have occurred, or of the terms of this Agreement
without the Owner’s written consent, which shall not unreasonably withheld,
except to the extent required by law. It is acknowledged and understood by the
parties that each party shall be permitted to make press releases or other
disclosure as required by law in the reasonable opinion of each party’s
Securities Counsel.

 

  29.3

THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES CONCERNING
THIS SUBJECT MATTER, AND

 

 

Contract No. 1420110868

  53  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

  SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES, CORRESPONDENCE, DISCUSSIONS,
REPRESENTATIONS AND UNDERSTANDINGS, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN. NO
OTHER AGREEMENTS, PROMISES, CORRESPONDENCE, DISCUSSIONS, REPRESENTATIONS OR
UNDERSTANDINGS, EITHER EXPRESS OR IMPLIED, UNLESS EXPRESSLY SET FORTH HEREIN,
ARE BINDING BETWEEN THE PARTIES.

 

  29.4 In no event shall this Agreement be subject to or interpreted in
accordance with the United Nations Convention on Contracts for the International
Sale of Goods.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their proper authorized representatives, thereunto duly authorized.

 

WITNESSES:     BUILDER:     VT HALTER MARINE, INC.

/s/ Richard A. Zubic

    By:  

/s/ Paul J. Albert

/s/ Sidney Mizell

    Its:  

Chief Operating Officer

    DATE: November 14, 2011 WITNESSES:     OWNER:     HORNBECK OFFSHORE
SERVICES, LLC    

/s/ Todd M. Hornbeck

/s/ Samuel A. Giberga

    Todd M. Hornbeck     Chairman, President & Chief Executive Officer

/s/ Carl G. Annessa

    DATE: November 14, 2011

 

 

Contract No. 1420110868

  54  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

LIST OF EXHIBITS

 

Exhibit A    Vessel Contract Prices, Delivery Dates And Option Validity Dates
Exhibit B    Specifications Exhibit C    Contract Drawings Exhibit D   
Baselined Materials Subject to Adjustment Exhibit E    Owner Furnished Items
Exhibit F-1    Form of Stage Completion Certificate Exhibit F-2    Form of
Builder’s Invoice Exhibit G-1    Form of Builder’s Lien Release Exhibit G-2   
Form of Subcontractors’ and Suppliers’ Lien Release Exhibit H    Form of
Certificate of Completion and Delivery Exhibit I    Form of Change Order Exhibit
J    Form of Owner’s Warranty Notification to Builder Exhibit K    Builder’s
Preliminary Schedule Exhibit L-1    Form of Payment Bond Exhibit L-2    Form of
Performance Bond Exhibit M    Form of Protocol of Delivery and Acceptance
Exhibit N    Form of Owner’s Corporate Parent Guaranty Exhibit O    Time and
Material Rates Exhibit P    Form of Shipyard Contract Deficiency Report Exhibit
Q    Interim Installment and Stage of Completion Schedule

 

 

Contract No. 1420110868

  55  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT A

VESSEL CONTRACT PRICES, DELIVERY DATES AND OPTION VALIDITY DATES

***

 

 

 

Contract No. 1420110868

  56  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT B

SPECIFICATIONS

***

 

 

Contract No. 1420110868

  57  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT C

CONTRACT DRAWINGS

***

 

 

Contract No. 1420110868

  58  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT D

BASELINED MATERIALS SUBJECT TO ADJUSTMENT

***

 

 

Contract No. 1420110868

  59  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT E

OWNER FURNISHED ITEMS

***

 

 

Contract No. 1420110868

  60  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT F-1

FORM OF STAGE COMPLETION CERTIFICATE

Pursuant to the Vessel Construction Agreement, dated                     , 2011,
between Hornbeck Offshore Services, LLC as Owner and VT Halter Marine, Inc., as
Builder, completion of the following stage of the work upon Hull No.
                     is hereby certified:

Stage of Work Completed (Description):

The Work completed to this stage complies with the Contract Documents.

 

VT Halter Marine, Inc. By:  

 

Date:  

 

 

 

Contract No. 1420110868

  61  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT F-2 SAMPLE INVOICE

 

    VT Halter Marine, Inc.          

 

LOGO [g270624ex1041_pg062.jpg]

   

Corporate Headquarters

900 Bayou Casotte Parkway

Pascagoula, MS 39581

PO Box 1328

Pascagoula, MS 39568-1328

Tel: 228-696-6888

Fax: 228-696-6891

                                          INVOICE #:                    
CUSTOMER #:                            

S

O

L

D

             

S

H

I

P

                 

T

O

       

T

O

       

YOUR ORDER NO.

 

  DATE   DATE SHIPPED   MILESTONE NO.   JOB NO.   HULL NO   TERMS NET QUANTITY  
    DESCRIPTION    

UNIT

PRICE

 

EXTENDED

AMOUNT

 

                                                                               
                                                                               
                                              _______________  
_____________________                 Date:     CEO/COO/CFO                    
                                                                               
                                                                               
                             

 

   

TERMS AND CONDITIONS

  SUB-TOTAL:         REMIT TO:   Attn: Accounting Dept.          
$                             -     VT Halter Marine, Inc.               P.O.
Box 1328, Pascagoula, MS 39568-1328           WIRING INSTRUCTIONS:              
        Account name: VT Halter Marine, Inc.               Account # 4426614911
                Bank of America, Charlotte, NC               ABA 0260-0959-3    
        ACH Instructions                     Account name: VT Halter Marine,
Inc.   PREVIOUSLY PAID         Account # 4426614911               Bank of
America, Charlotte, NC   BALANCE             ABA 1110-0001-2   DUE:      
$                             -

 

 

 

Contract No. 1420110868

  62  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT G-1

FORM OF BUILDER’S LIEN RELEASE AND WAIVER

FOR AND SUBJECT TO VALUE RECEIVED, in payment of Interim Installment Payment No.
     for Hull No.             , VT Halter Marine, Inc. (“Lienor” and “Builder”),
hereby waives, releases and relinquishes any and all right to claim any lien or
other right or privilege with respect to the construction of Hull No.
                     (the “Vessel”) constructed for HORNBECK OFFSHORE SERVICES,
LLC, Owner at the facilities located at Jackson County, Mississippi pursuant to
a Vessel Construction Agreement dated                   20    , as amended
between Owner and Builder for work done or material provided by Lienor to the
Vessel as of the date of this release.

Lienor also warrants and affirms that all wages for labor, payroll taxes and
insurance, invoices for materials, supplies, and services provided by others to
Lienor including Material Subcontractors and Suppliers related to the work or
materials furnished by Lienor to the Vessel through the date of the Waiver have
been paid in full or will be paid in due course.

IN WITNESS WHEREOF, Lienor has executed and delivered this Lien Release and
Waiver as of                     , 20    .

 

WITNESS:

 

By:  

 

Lienor:   VT HALTER MARINE, INC.

 

Its:  

 

 

 

Contract No. 1420110868

  63  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT G-2

FORM OF SUBCONTRACTORS’ AND SUPPLIERS’ LIEN RELEASE AND WAIVER

FOR VALUE RECEIVED, the receipt and sufficiency of which is hereby acknowledged,
                     (“Lienor”), hereby waives, releases and relinquishes any
and all right to claim any lien or other right or privilege with respect to the
construction of Hull No.                      (the “Vessel”) constructed for
HORNBECK OFFSHORE SERVICES, LLC, (“Owner”) and VT HALTER MARINE, INC.
(“Builder”), at the facilities located at Jackson County, Mississippi pursuant
to a Vessel Construction Agreement dated                           2011, as
amended between Owner and Builder for work done and/or material provided by
Lienor to the Vessel as of the date of this release.

Lienor also warrants and affirms that all wages for labor, payroll taxes and
insurance, invoices for materials, supplies, and services provided by others to
Lienor related to the work or materials furnished by Lienor to the Vessel
through the date of the release have been paid in full as indicated on the
attached schedule.

IN WITNESS WHEREOF, Lienor has executed and delivered this Lien Release and
Waiver as of                     , 20    .

 

LIENOR:  

 

By:  

 

 

Its:  

 

 

 

Contract No. 1420110868

  64  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT H

FORM OF CERTIFICATE OF COMPLETION AND DELIVERY

It is hereby certified that in accordance Vessel Construction Agreement, dated
                     the Vessel, identified by Hull Number                     ,
(i) has been completed; (ii) that all trials and tests have been satisfactorily
completed; and (iii) that the Vessel complies with the Contract Documents and is
free from known defects in Builder’s materials and workmanship. The original
copies of following documents have been or are hereby delivered to Owner:

 

  1. United States Coast Guard Certificate of Inspection (I and L);

 

  2. United States Coast Guard Stability Letter or Equivalent;

 

  3. United States Coast Guard Certificate of Alternate Compliance

 

  4. SOLAS Cargo Ship Safety Construction Certificate

 

  5. SOLAS Cargo Ship Safety Equipment Certificate

 

  6. American Bureau of Shipping Provisional Load Line Certificate for Oceans
Service;

 

  7. American Bureau of Shipping Interim Class Certificate(s) (Hull and
Machinery) with ACC, DP-2, Offshore Support notations.

 

  8. United States, International (ITC 69), and Standard (Regulatory) Tonnage
Certificates. Regulatory Tonnage Certificate is applicable to “I” certification
only.

 

  9. Builder’s Certificate in the Form of CG-1261

 

  10. MARPOL International Oil Pollution Prevention Certificate;

 

  11. MARPOL International Sewage Pollution Prevention Equivalency Certificate

 

  12. Engine International Air Pollution Prevention (EIAPP) Certificate

This      day of                     , 20    .

 

VT HALTER MARINE, INC. By:  

 

 

 

Contract No. 1420110868

  65  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT I

 

  LOGO [g270624ex10_2pg01.jpg]   

HORNBECK OFFSHORE SERVICES, LLC

 

Service with Energy

Shipyard Change Order Form

 

Change Order Number:  

 

      Date:  

 

      Specification Number:  

 

     

In accordance with Article 9 of the Contract dated [dd-mmm-yyy], between
Hornbeck Offshore Services, LLC (Owner) and [shipyard name] (Builder), the
following deductions from or additions to the work are hereby authorized:

Work Description:

 

 

 

 

 

Change Order Cost

Labor

 

               Type              Hours                           
                    Rate         Total                   Standard          $   
                               $               Overtime               
        Weekend/Holiday                        Other                           

 

 

           Total Labor                                      $                  

 

 

 

Materials

                              Description              Units                   
                            Price         Total                    $      $   
                             

 

 

           Total Materials                                      $               
  

 

 

           Markup X%                                      $                  

 

 

           Total Change Order Cost                                      $      
           

 

 

 

Terms and Conditions:

 

1. The foregoing change in the Work does not otherwise alter or amend the
Contract and all Work authorized by this Change Order shall be performed in
accordance with the Contract Documents, except as specifically modified hereby.

2. The Modifications authorized hereby are acknowledged to include a fair and
equitable adjustment to direct and indirect costs, and/or delays of the Builder.
This Change Order constitutes full compensation to the Builder and Builder
waives and releases all claims against the Owner for any and all additional
costs or delays in a relevant Delivery Date, including without limitation costs
and delays based on any legal or equitable theory such as cumulative disruption
or cumulative impact theories, resulting from this Change Order.

 

By Owner:      By Builder:

Hornbeck Offshore Services, LLC

     [Shipyard]

103 Northpark Boulevard, Suite 300

     [Address]

Covington, LA 70433

     [City, State Zip]

Phone: (985) 727-2000

     Phone: [(xxx) xxx-xxxx]

Fax (985) 727-2006

     Fax: [(xxx) xxx-xxxx]

 

    

 

Carl G. Annessa      [Approved Signature] Executive Vice President      [Title]
Date      Date

 

    

 

 

 

 

Contract No. 1420110868

  66  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT J

FORM OF OWNER’S WARRANTY NOTIFICATION

[DATE]

VT Halter Marine, Inc.

900 Bayou Casotte Pkwy.

Pascagoula, MS        

ATTN: WARRANTY MANAGER

This is to advise that a warranty event covered under the Vessel Construction
Agreement between Hornbeck Offshore Services, LLC (“Owner”) and VT Halter
Marine, Inc. (“Builder”) has occurred as described below:

[Describe Event]

Owner requests the following remedial action:

[Describe Remedial Action]

 

Sincerely Yours,

 

[Name of HOS Representative]

 

 

Contract No. 1420110868

  67  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT K

BUILDER’S PRELIMINARY SCHEDULE

***

 

 

Contract No. 1420110868

  68  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT L-1

FORM OF PAYMENT BOND

LOGO [g27062401.jpg]    Document A312™—2010                                

Conforms with The American Institute of Architects AIA Document 312

Payment Bond

 

CONTRACTOR:

(Name, legal status and address)

VT Halter Marine, Inc.

900 Bayou Casotte Parkway
Pascagoula, MS 39581

 

Mailing Address:

PO Box 1328, Pascagoula MS 39568

 

OWNER:

(Name, legal status and address)

Hombeck Offshore Services, LLC

103 Northpark Boulevard

Suite 300

Covington, LA 70433

 

CONSTRUCTION CONTRACT

Date: November 11, 2011

 

SURETY:

(Name, legal status and principal place of business)

 

 

Mailing Address for Notices

 

 

 

This document has Important legal consequences, Consultation with an attorney is
encouraged with respect to its completion or modification.

 

Any singular reference to Contractor, Surety, Owner or other party shall be
considered plural where applicable.

Amount: ***

Description:

(Name and location)

Eight (8) Super 300 OSVs

BOND

Date: November 14, 2011

(Not earlier than Construction Contract Date)

Amount: ***

 

Modifications to this Bond:    ¨  None    x See Section 18   

 

CONTRACTOR AS PRINCIPAL     SURETY   Company:   (Corporate Seal)     Company:  
(Corporate Seal)

VT Halter Marine, Inc.

900 Bayou Casotte Parkway

Pascagoula, MS 39581                                                          ¨

      Signature:          Signature:     

Name and Title:

     

Name and Title:

         

William E.Skinner,CEO

(Any additional signatures appear on the last page of this Payment Bond.)

(FOR INFORMATION ONLY — Name, address and telephone)

 

AGENT or BROKER:    OWNER’S REPRESENTATIVE:    (Architect, Engineer or other
party:)

S-2149/AS 8/10

  

 

 

69



--------------------------------------------------------------------------------

§1 The Contractor and Surety, jointly and severally, bind themselves, their
heirs, executors, administrators, successors and assigns to the Owner to pay for
labor, materials and equipment furnished for use in the performance of the
Construction Contract, which is incorporated herein by reference, subject to the
following terms.

§ 2 If the Contractor promptly makes payment of all sums due to Claimants, and
defends, indemnifies and holds harmless the Owner from claims, demands, liens or
suits by any person or entity seeking payment for labor, materials or equipment
furnished for use in the performance of the Construction Contract, then the
Surety and the Contractor shall have no obligation under this Bond.

§ 3 If there is no Owner Default under the Construction Contract, the Surety’s
obligation to the Owner under this Bond shall arise after the Owner has promptly
notified the Contractor and the Surety (at the address described in Section 13)
of claims, demands, liens or suits against the Owner or the Owner’s property by
any person or entity seeking payment for labor, materials or equipment furnished
for use in the performance of the Construction Contract and tendered defense of
such claims, demands, liens or suits to the Contractor and the Surety.

§ 4 When the Owner has satisfied the conditions in Section 3, the Surety shall
promptly and at the Surety’s expense defend, indemnify and hold harmless the
Owner against a duly tendered claim, demand, lien or suit.

§ 5 The Surety’s obligations to a Claimant under this Bond shall arise after the
following:

§ 5.1 Claimants, who do not have a direct contract with the Contractor,

 

  .1 have furnished a written notice of non-payment to the Contractor, stating
with substantial accuracy the amount claimed and the name of the party to whom
the materials were, or equipment was, furnished or supplied or for whom the
labor was done or performed, within ninety (90) days after having last performed
labor or last furnished materials or equipment included in the Claim; and

 

  .2 have sent a Claim to the Surety (at the address described in Section 13).

§ 5.2 Claimants, who are employed by or have a direct contract with the
Contractor, have sent a Claim to the Surety (at the address described in
Section 13).

§ 6 If a notice of non-payment required by Section 5.1.1 is given by the Owner
to the Contractor, that is sufficient to satisfy a Claimant’s obligation to
furnish a written notice of non-payment under Section 5.1.1.

§ 7 When a Claimant has satisfied the conditions of Sections 5.1 or 5.2,
whichever is applicable, the Surety shall promptly and at the Surety’s expense
take the following actions:

§ 7.1 Send an answer to the Claimant, with a copy to the Owner, within sixty
(60) days after receipt of the Claim, stating the amounts that are undisputed
and the basis for challenging any amounts that are disputed; and

§ 7.2 Pay or arrange for payment of any undisputed amounts.

§ 7.3 The Surety’s failure to discharge its obligations under Section 7.1 or
Section 7.2 shall not be deemed to constitute a waiver of defenses the Surety or
Contractor may have or acquire as to a Claim, except as to undisputed amounts
for which the Surety and Claimant have reached agreement. If, however, the
Surety fails to discharge its obligations under Section 7.1 or Section 7.2, the
Surety shall indemnify the Claimant for the reasonable attorney’s fees the
Claimant incurs thereafter to recover any sums found to be due and owing to the
Claimant.

§ 8 The Surety’s total obligation shall not exceed the amount of this Bond, plus
the amount of reasonable attorney’s fees provided under Section 7.3, and the
amount of this Bond shall be credited for any payments made in good faith by the
Surety.

§ 9 Amounts owed by the Owner to the Contractor under the Construction Contract
shall be used for the performance of the Construction Contract and to satisfy
claims, if any, under any construction performance bond. By the Contractor
furnishing and the Owner accepting this Bond, they agree that all funds earned
by the Contractor in the performance of the Construction Contract are dedicated
to satisfy obligations of the Contractor and Surety under this Bond, subject to
the Owner’s priority to use the funds for the completion of the work.

S-2149/AS 8|10

 

Page 2 of 4



--------------------------------------------------------------------------------

§ 10 The Surety shall not be liable to the Owner, Claimants or others for
obligations of the Contractor that are unrelated to the Construction Contract.
The Owner shall not be liable for the payment of any costs or expenses of any
Claimant under this Bond, and shall have under this Bond no obligation to make
payments to, or give notice on behalf of, Claimants or otherwise have any
obligations to Claimants under this Bond.

§ 11 The Surety hereby waives notice of any change, including changes of time,
to the Construction Contract or to related subcontracts, purchase orders and
other obligations.

§ 12 No suit or action shall be commenced by a Claimant under this Bond other
than in a court of competent jurisdiction in the state in which the project that
is the subject of the Construction Contract is located or after the expiration
of one year from the date (1) on which the Claimant sent a Claim to the Surety
pursuant to Section 5.1.2 or 5.2, or (2) on which the last labor or service was
performed by anyone or the last materials or equipment were furnished by anyone
under the Construction Contract, whichever of (1) or (2) first occurs. If the
provisions of this Paragraph are void or prohibited by law, the minimum period
of limitation available to sureties as a defense in the jurisdiction of the suit
shall be applicable.

§ 13 Notice and Claims to the Surety, the Owner or the Contractor shall be
mailed or delivered to the address shown on the page on which their signature
appears. Actual receipt of notice or Claims, however accomplished, shall be
sufficient compliance as of the date received.

§ 14 When this Bond has been furnished to comply with a statutory or other legal
requirement in the location where the construction was to be performed, any
provision in this Bond conflicting with said statutory or legal requirement
shall be deemed deleted herefrom and provisions conforming to such statutory or
other legal requirement shall be deemed incorporated herein. When so furnished,
the intent is that this Bond shall be construed as a statutory bond and not as a
common law bond.

§ 15 Upon request by any person or entity appearing to be a potential
beneficiary of this Bond, the Contractor and Owner shall promptly furnish a copy
of this Bond or shall permit a copy to be made.

§16 Definitions

§ 16.1 Claim. A written statement by the Claimant including at a minimum:

 

  .1 the name of the Claimant;

 

  .2 the name of the person for whom the labor was done, or materials or
equipment furnished;

 

  .3 a copy of the agreement or purchase order pursuant to which labor,
materials or equipment was furnished for use in the performance of the
Construction Contract;

 

  .4 a brief description of the labor, materials or equipment furnished;

 

  .5 the date on which the Claimant last performed labor or last furnished
materials or equipment for use in the performance of the Construction Contract;

 

  .6 the total amount earned by the Claimant for labor, materials or equipment
furnished as of the date of the Claim;

 

  .7 the total amount of previous payments received by the Claimant; and

 

  .8 the total amount due and unpaid to the Claimant for labor, materials or
equipment furnished as of the date of the Claim.

§ 16.2 Claimant. An Individual or entity having a direct contract with the
Contractor or with a subcontractor of the Contractor to furnish labor, materials
or equipment for use in the performance of the Construction Contract. The term
Claimant also includes any individual or entity that has rightfully asserted a
claim under an applicable mechanic’s lien or similar statute against the real
property upon which the Project is located. The intent of this Bond shell be to
include without limitation in the terms “labor, materials or equipment” that
part of water, gas, power, light, heat, oil, gasoline, telephone service or
rental equipment used in the Construction Contract, architectural and
engineering services required for performance of the work of the Contractor and
the Contractor’s subcontractors, and all other items for which a mechanic’s lien
may be asserted in the jurisdiction where the labor, materials or equipment were
furnished.

§ 16.3 Construction Contract. The agreement between the Owner and Contractor
identified on the cover page, including all Contract Documents and all changes
made to the agreement and the Contract Documents.

S-2149/AS 8/10

 

Page 3 of 4



--------------------------------------------------------------------------------

§16.4 Owner Default. Failure of the Owner, which has not been remedied or
waived, to pay the Contractor as required under the Construction Contract or to
perform and complete or comply with the other material terms of the Construction
Contract.

§ 16.5 Contract Documents. All the documents that comprise the agreement between
the Owner and Contractor.

§ 17 If this Bond is issued for an agreement between a Contractor and
subcontractor, the term Contractor in this Bond shall be deemed to be
Subcontractor and the term Owner shall be deemed to be Contractor.

§ 18 Modifications to this bond are as follows:

A. The penal limit of this Payment Bond is *** or as adjusted in (B.) below.
Notwithstanding anything to the contrary herein, the Surety will not be liable
under this Payment Bond to anyone, including Owner, in the aggregate in excess
of *** AND NO CENTS) or as adjusted in (B.) below.

B. Upon the date of actual Acceptance and Delivery of Vessel number eight (8),
as evidenced by a mutually executed certificate of Acceptance and Delivery by
the Contractor and the Owner, the penal limit of this Payment Bond shall be
reduced to *** for the warranty period which is defined in the Construction
Contract as three hundred and sixty five (365) days from the date of Acceptance
and Delivery of vessel number eight (8).

C. This Payment Bond is issued in conjunction with the Performance Bond and vice
versa. The combined penal limit of both the Performance and the Payment Bonds is
*** or *** as adjusted in (B.) above.

D. This Payment Bond shall expire (regardless of whether the original written
form of this Performance Bond has been returned to Surety or Contractor for
cancellation or otherwise) on the date following three hundred and sixty five
(365) days after the date of Acceptance and Delivery of Vessel number eight
(8) as evidenced by a mutually executed certificate of Acceptance and Delivery
by the Contractor and the Owner.

(Space is provided below for additional signatures of added parties, other than
those appearing on the cover page.)

 

CONTRACTOR AS PRINCIPAL     SURETY Company:   (Corporate Seal)    

Company:

  (Corporate Seal)         Signature:          Signature:     

Name and Title:

     

Name and Title:

  Address:       Address:  

S-2149/AS 8|10

 

Page 4 of 4



--------------------------------------------------------------------------------

§ 16 Modifications to this bond are as follows:

Performance Bond Modifications:

A. The penal limit of this Performance Bond is *** or as adjusted in (B.) below.
Notwithstanding anything to the contrary herein, the Surety will not be liable
under this Performance Bond to anyone, including Owner, In the aggregate In
excess of *** or as adjusted in (B.) below.

B. Upon the date of actual Acceptance and Delivery of Vessel number eight (8),
as evidenced by a mutually executed certificate of Acceptance and Delivery by
the Contractor and the Owner, the penal limit of this Performance Bond shall be
reduced to *** for the warranty period which is defined in the Construction
Contract as three hundred and sixty five (365) days from the date of Acceptance
and Delivery of vessel number eight (8).

C. This Performance Bond is issued in conjunction with the Payment Bond and vice
versa. The combined penal limit of both the Performance and the Payment Bonds is
*** or *** as adjusted in (B.) above.

D. This Performance Bond shall expire (regardless of whether the original
written form of this Performance Bond has been returned to Surety or Contractor
for cancellation or otherwise) on the date following three hundred and sixty
five (365) days after the date of Acceptance and Delivery of Vessel number eight
(8) as evidenced by a mutually executed certificate of Acceptance and Delivery
by the Contractor and the Owner

(Space is provided below for additional signatures of added parties, other than
those appearing on the cover page.)

CONTRACTOR AS PRINCIPAL

 

Company:   (Corporate Seal)     SURETY         Company:   (Corporate Seal)
Signature:          Signature:     

Name and Title:

     

Name and Title:

  Address:       Address:   S-1852/AS 8/10      

 

Contract No. 1420110868

   

November 14, 2011

Initials

                       

 

Page 4 of 4



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT L-2

FORM OF PERFORMANCE BOND

LOGO [g27062401.jpg]   Document A312™—2010    

 

Conforms with The American Institute of Architects AIA Document 312

Performance Bond

 

CONTRACTOR:

(Name, legal status and address)

VT Halter Marine, Inc.

900 Bayou Casotte Parkway Pascagoula, MS 39581

 

Mailing Address:

PO Box 1328, Pascagoula MS 39568

 

OWNER:

(Name, legal status and address)

Hombeck Offshore Services, LLC

103 Northpark Boulevard

Suite 300

Covington, LA 70433

 

CONSTRUCTION CONTRACT

Date: November 11,2011

 

SURETY:

(Name, legal status and principal place of business)

 

 

Mailing Address for Notices

 

 

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

Any singular reference to Contractor, Surety, Owner or other party shall be
considered plural where applicable.

Amount: ***

Description:

(Name and location)

Eight (8) Super 300 OSVs

BOND

Date: November 14,2011

(Not earlier than Construction Contract Date)

Amount: ***

 

Modifications to this Bond:    ¨ None    x See Section 16   

 

CONTRACTOR AS PRINCIPAL     SURETY   Company:   (Corporate Seal)     Company:  
(Corporate Seal)

VT Halter Marine, Inc.

900 Bayou Casotte Parkway

Pascagoula, MS 39581                              
                              ¨

      Signature:          Signature:     

Name and Title:

     

Name and Title:

         

William E.Skinner, CEO

(Any additional signatures appear on the last page of this Performance Bond.)

(FOR INFORMATION ONLY — Name, address and telephone)

 

AGENT or BROKER:    OWNER’S REPRESENTATIVE:    (Architect, Engineer or other
party:)   

 

 

74



--------------------------------------------------------------------------------

§ 1 The Contractor and Surety, jointly and severally, bind themselves, their
heirs, executors, administrators, successors and assigns to the Owner for the
performance of the Construction Contract, which is incorporated herein by
reference.

§ 2 If the Contractor performs the Construction Contract, the Surety and the
Contractor shall have no obligation under this Bond, except when applicable to
participate in a conference as provided in Section 3.

§ 3 If there is no Owner Default under the Construction Contract, the Surety’s
obligation under this Bond shall arise after

 

  .1 the Owner first provides notice to the Contractor and the Surety that the
Owner is considering declaring a Contractor Default. Such notice shall indicate
whether the Owner is requesting a conference among the Owner, Contractor and
Surety to discuss the Contractor’s performance. If the Owner does not request a
conference, the Surety may, within five (5) business days after receipt of the
Owner’s notice, request such a conference. If the Surety timely requests a
conference, the Owner shall attend. Unless the Owner agrees otherwise, any
conference requested under this Section 3.1 shall be held within ten
(10) business days of the Surety’s receipt of the Owner’s notice. If the Owner,
the Contractor and the Surety agree, the Contractor shall be allowed a
reasonable time to perform the Construction Contract, but such an agreement
shall not waive the Owner’s right, if any, subsequently to declare a Contractor
Default;

 

  .2 the Owner declares a Contractor Default, terminates the Construction
Contract and notifies the Surety; and

 

  .3 the Owner has agreed to pay the Balance of the Contract Price in accordance
with the terms of the Construction Contract to the Surety or to a contractor
selected to perform the Construction Contract.

§ 4 Failure on the part of the Owner to comply with the notice requirement in
Section 3.1 shall not constitute a failure to comply with a condition precedent
to the Surety’s obligations, or release the Surety from its obligations, except
to the extent the Surety demonstrates actual prejudice.

§ 5 When the Owner has satisfied the conditions of Section 3, the Surety shall
promptly and at the Surety’s expense take one of the following actions:

§ 5.1 Arrange for the Contractor, with the consent of the Owner, to perform and
complete the Construction Contract;

§ 5.2 Undertake to perform and complete the Construction Contract itself,
through its agents or independent contractors;

§ 5.3 Obtain bids or negotiated proposals from qualified contractors acceptable
to the Owner for a contract for performance and completion of the Construction
Contract, arrange for a contract to be propared for execution by the Owner and a
contractor selected with the Owner’s concurrence, to be secured with performance
and payment bonds executed by a qualified surety equivalent to the bonds issued
on the Construction Contract, and pay to the Owner the amount of damages as
described in Section 7 in excess of the Balance of the Contract Price incurred
by the Owner as a result of the Contractor Default; or

§ 5.4 Waive its right to perform and complete, arrange for completion, or obtain
a new contractor and with reasonable promptness under the circumstances:

 

  .1 After investigation, determine the amount for which it may be liable to the
Owner and, as soon as practicable after the amount is determined, make payment
to the Owner, or

 

  .2 Deny liability in whole or in part and notify the Owner, citing the reasons
for denial.

§ 6 If the Surety does not proceed as provided In Section 5 with reasonable
promptness, the Surety shall be deemed to be in default on this Bond seven days
after receipt of an additional written notice from the Owner to the Surety
demanding that the Surety perform its obligations under this Bond, and the Owner
shall be entitled to enforce any remedy available to the Owner. If the Surety
proceeds as provided in Section 5.4, and the Owner refuses the payment or the
Surety has denied liability, in whole or in part, without further notice the
Owner shall be entitled to enforce any remedy available to the Owner.

 

Page 2 of 4



--------------------------------------------------------------------------------

§ 7 If the Surety elects to act under Section 5.1,5.2 or 5.3, then the
responsibilities of the Surety to the Owner shall not be greater than those of
the Contractor under the Construction Contract, and the responsibilities of the
Owner to the Surety shall not be greater than those of the Owner under the
Construction Contract. Subject to the commitment by the Owner to pay the Balance
of the Contract Price, the Surety is obligated, without duplication, for

 

  .1 the responsibilities of the Contractor for correction of defective work and
completion of the Construction Contract;

 

  .2 additional legal, design professional and delay costs resulting from the
Contractor’s Default, and resulting from the actions or failure to act of the
Surety under Section 5; and

 

  .3 liquidated demages, or if no liquiated damages are specified in the
Construction Contract, actual damages caused by delayed performance or
non-performance of the Contractor.

§ 8 If the Surety elects to act under Section 5.1, 5.3 or 5.4, the Surety’s
liability is limited to the amount of this Bond.

§ 9 The Surety shall not be liable to the Owner or others for obligations of the
Contractor that are unrelated to the Construction Contract, and the Balance of
the Contract Price shall not be reduced or set off on account of any such
unrelated obligations. No right of action shall accrue on this Bond to any
person or entity other than the Owner or its heirs, executors, administrators,
successors and assigns.

§ 10 The Surety hereby waives notice of any change, including changes of time,
to the Construction Contract or to related subcontracts, purchase orders and
other obligations.

§ 11 Any proceeding, legal or equitable, under this Bond may be instituted in
any court of competent jurisdiction in the location in which the work or part of
the work is located and shall be instituted within two years after a declartion
of Contractor Default or within two years after the Contractor ceased working or
within two years after the Surety refuses or fails to perform its obligations
under this Bond, whichever occurs first, If the provisions of this Paragraph are
void or prohibited by law, the minimum period of limitation available to
sureties as a defense in the jurisdiction of the suit shall be applicable.

§ 12 Notice to the Surety, the Owner or the Contractor shall be mailed or
delivered to the address shown on the page on which their signature appears.

§ 13 When this Bond has been, furnished to comply with a statutory or other
legal requirement in the location where the construction was to be performed,
any provision in this Bond conflicting with said statutory or legal requirement
shall be deemed deleted herefrom and provisions conforming to such statutory or
other legal requirement shall be deemed incorporated herein. When so furnished,
the intent is that this Bond shall be construed as a statutory bond and not as a
common law bond.

§ 14 Definitions

§ 14.1 Balance of the Contract Price. The total amount payable by the Owner to
the Contractor under the Construction Contract after all proper adjustments have
been made, including allowance to the Contractor of any amounts received or to
be received by the Owner in settlement of insurance or other claims for damages
to which the Contractor is entitled, reduced by all valid and proper payments
made to or on behalf of the Contractor under the Construction Contract.

§ 14.2 Construction Contract. The agreement between the Owner and Contractor
identified on the cover page, including all Contract Documents and changes made
to the agreement and the Contract Documents.

§ 14.3 Contractor Default. Failure of the Contractor, which has not been
remedied or waived, to perform or otherwise to comply with a material term of
the Construction Contract.

§ 14.4 Owner Default. Failure of the Owner, which has not been remedied or
waived, to pay the Contractor as required under the Construction Contract or to
perform and complete or comply with the other material terms of the Construction
Contract.

§ 14.5 Contract Documents. All the documents that comprise the agreement between
the Owner and Contractor.

§ 15 If this Bond is issued for an agreement between a Contractor and
subcontractor, the term Contractor in this Bond shall be deemed to be
Subcontractor and the term Owner shall be deemed to be Contractor.

S-1852/AS 8/10

 

Page 3 of 4



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT M

FORM OF PROTOCOL OF DELIVERY AND ACCEPTANCE

 

BUILDER:    VT Halter Marine, Inc. OWNER:    Hornbeck Offshore, LLC

 

NAME OF VESSEL:    “                    ” (Hull #              under the Vessel
Construction Agreement)

SPARES, STORES ABOARD AT DELIVERY   

 

 

 

EXCEPTIONS: (Check one)      See attached list      None

EXCEPT for the items noted on the attached list, if any, and subject to the
Builder’s warranty of title and warranties as to materials and workmanship as
set forth in the Vessel Construction Agreement dated as of                  ,
20     between the Builder and Owner (the “Agreement”), the above referenced
Vessel and its equipment are hereby delivered by Builder and accepted by Owner
and deemed to be in compliance with the Agreement. The Builder hereby
acknowledges its continuing duties and responsibilities relating to the Vessel
with respect to the Builder’s warranty of title and warranties as to materials
and workmanship, as provided in the Agreement. The Builder further acknowledges
its ongoing obligation to correct all exceptions listed on the attached list, if
any. The Owner hereby assumes risk of loss of or damage to the Vessel occurring
after the execution of this Protocol, subject to the Builder’s obligations noted
above.

 

DATE OF ACCEPTANCE:  

 

   TIME OF ACCEPTANCE:  

 

PLACE OF ACCEPTANCE:  

 

LONGITUDE:  

 

   

LATITUDE:

 

 

Hornbeck Offshore Services, LLC     VT Halter Marine, Inc.

 

   

 

By:  

 

    By:   

 

Its:       Its:   

 

 

Contract No. 1420110868

  77  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT N

FORM OF OWNER’S CORPORATE PARENT GUARANTY

 

In order to induce VT Halter Marine, Inc. (“Builder”) to enter into that certain
Vessel Construction Agreement (as amended from time to time, the “Contract”)
between Builder and Hornbeck Offshore Services, LLC (“Owner”) dated as of
                    , Hornbeck Offshore Services, Inc. (“Guarantor”), a Delaware
corporation, represented herein by its duly authorized officer, hereby
unconditionally and irrevocably guarantees to Builder the due, prompt and
faithful payment and performance of, and compliance with, all obligations,
covenants, terms, conditions and undertakings of Owner contained in the Contract
(the “Owner Guarantee Obligations”) in accordance with the respective terms
thereof. Such guaranty is an absolute, unconditional, present and continuing
guaranty of payment, performance and compliance. If for any reason whatsoever
Owner shall be in default pursuant to the Contract in performance of any Owner
Guaranteed Obligation and Builder is entitled to terminate the Contract or
Builder shall have terminated the Contract, then Guarantor shall forthwith pay,
perform or comply with, or cause to be paid, performed or complied with, the
Owner Guaranteed Obligations. In no event shall Guarantor’s liability to Builder
hereunder be greater than Owner’s liability under the Contract.

This Guaranty shall be subject to the laws of the State of Louisiana and
jurisdiction for any dispute shall be in the United States District Court for
the Eastern District of Louisiana, or any court of competent jurisdiction
therein. The Guarantor hereby irrevocably consents to the personal jurisdiction
of said court and waives all objections or defenses to the venue of such

 

 

Contract No. 1420110868

  78  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

court including, without limit, forum non conveniens and further consents to
service of process being made effective upon the Guarantor if service of process
is made upon its agent for service of process designated for this Contract:
Samuel A. Giberga, Executive Vice President and General Counsel Hornbeck
Offshore Services, LLC, 103 Northpark Boulevard, Suite 300, Covington, Louisiana
70433.

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the      day of
                    

 

 

By:

 

Title:

 

 

 

Contract No. 1420110868

  79  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT O

TIME AND MATERIALS RATES

***

 

 

Contract No. 1420110868

  80  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

Exhibit P

SHIPYARD CONTRACT DEFICIENCY REPORT

 

Vessel Name:  

 

     Report Number:  

 

      Date:   

 

References:           

a) Contract/Specification Reference:

 

 

b) Drawing Reference:

 

 

c) Other (specify):

 

 

 

           Contract Requirements:       Description of Deficiency:            
   Impact of Deficiency:     (ie., Will delay completion xx days, safety hazard,
inability to complete contract line item, etc.)              Recommended
Corrective     Action:           

 

 

Contract No. 1420110868

  81  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

Authorization:    

 

   

 

Owner Rep     Shipyard Rep

 

 

Contract No. 1420110868

  82  

November 14, 2011

Initials

                       



--------------------------------------------------------------------------------

HORNBECK OFFSHORE SERVICES, LLC   CONFIDENTIAL  

 

 

 

EXHIBIT Q

INTERIM INSTALLMENT AND STAGE OF COMPLETION SCHEDULE

***

 

 

Contract No. 1420110868

  83  

November 14, 2011

Initials

                       